Exhibit 10.1
EXECUTION COPY
     
 
INVESTMENT AGREEMENT
DATED AS OF
JUNE 24, 2011
AMONG
FIRST BANCORP
AND
THE INVESTORS NAMED ON THE SIGNATURE PAGES HERETO
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                PAGE  
ARTICLE 1 PURCHASE OF SHARES
    1  
1.1 Purchase of Shares
    1  
ARTICLE 2 THE CLOSING TRANSACTIONS
    1  
2.1 Closing
    2  
2.2 Actions on the Closing Date
    2  
ARTICLE 3 REPRESENTATIONS AND WARRANTIES
    2  
3.1 Representations and Warranties of the Company
    2  
3.2 Representations and Warranties of the Investors
    18  
ARTICLE 4 ACTIONS PRIOR TO THE TRANSACTION
    20  
4.1 Stockholder Approval
    20  
4.2 HSR Act Filings
    21  
4.3 Listing of Shares
    21  
4.4 Change of Bank Control Act and Bank Holding Company Act
    21  
4.5 Most Favored Terms
    22  
4.6 Notice of Adverse Occurrences
    22  
4.7 Reasonable Best Efforts
    22  
4.8 Election of Independent Chairman and Independent Directors; Board
Representative
    23  
4.9 Access; Confidentiality
    25  
4.10 Conduct of the Business
    26  
ARTICLE 5 CONDITIONS PRECEDENT TO TRANSACTION
    27  
5.1 Conditions to the Company’s Obligations
    27  
5.2 Conditions to the Investor’s Obligations
    28  
5.3 Waiver of Conditions to Investor’s Obligations
    31  
ARTICLE 6 ADDITIONAL AGREEMENTS
    31  
6.1 Company Obligation Regarding Adequate Public Information
    31  
6.2 Efforts to Maintain Listing
    31  
6.3 Additional Regulatory Matters
    32  
6.4 Percentage Maintenance Rights
    33  
6.5 Participation in Other Offerings
    35  
ARTICLE 7 SALE RESTRICTIONS
    36  
7.1 Restrictions on Sales of Acquired Common Stock
    36  

ii



--------------------------------------------------------------------------------



 



                PAGE  
ARTICLE 8 SECURITIES ACT REGISTRATION
    37  
8.1 Obligation to Register Acquired Common Stock
    37  
8.2 Obligations of the Investors Regarding Registration
    41  
8.3 Indemnification Regarding Disclosures
    41  
8.4 Assignment of Registration Rights
    42  
8.5 Lock Up Agreements
    42  
8.6 Holdback
    43  
ARTICLE 9 TERMINATION
    43  
9.1 Right to Terminate
    43  
9.2 Manner of Terminating Agreement
    44  
9.3 Effect of Termination
    44  
ARTICLE 10 INDEMNIFICATION
    44  
10.1 Indemnification Against Loss Due to Inaccuracies in Company’s
Representations and Warranties or
    Company Failure to Fulfill Obligations
    44  
10.2 Indemnification Against Loss Due to Inaccuracies in Investor’s
Representations and Warranties or Investor
    Failure to Fulfill Obligations
    45  
10.3 Limit on Liability for Breach of Warranty
    45  
10.4 Indemnification Sole Remedy
    46  
ARTICLE 11 ABSENCE OF BROKERS
    46  
11.1 Representations and Warranties Regarding Brokers and Others
    46  
ARTICLE 12 GENERAL
    47  
12.1 Announcement of Transaction
    47  
12.2 Expenses
    47  
12.3 Entire Agreement
    47  
12.4 Benefit of Agreement
    47  
12.5 Captions
    48  
12.6 Assignments
    48  
12.7 Notices and Other Communications
    48  
12.8 Governing Law
    49  
12.9 Consent to Jurisdiction
    49  
12.10 Remedies; Specific Performance
    49  
12.11 Non-Recourse
    50  
12.12 Waiver of Jury Trial
    50  
12.13 Amendments
    50  
12.14 Interpretation
    50  

iii



--------------------------------------------------------------------------------



 



                PAGE  
12.15 Mutual Drafting
    50  
12.16 Severability
    51  
12.17 Counterparts
    51  

iv



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS
Exhibit A     Illustrative Pro Forma Capitalization of the Company
Exhibit B     Form of Opinion of K&L Gates LLP
Exhibit C     Form of Opinion of Martinez Odell & Calabria

         
Acquired Common Stock
    1  
Agency
    14  
Aggregate Purchase Price
    2  
Agreement
    1  
Bank Holding Company Act
    2  
Bank Regulatory Agency
    13  
Board Representative
    25  
Business Day
    2  
CBCA
    22  
Closing Date
    2  
Code
    11  
Common Stock
    1  
Company
    1  
Company 10-K
    7  
Company Benefit Plans
    12  
Company Financial Statements
    8  
Company Material Adverse Effect
    3  
Company Reports
    7  
Company Significant Agreement
    17  
Company Subsidiaries
    6  
Company Subsidiary
    6  
Environmental Law
    12  
ERISA
    13  
Exchange Act
    7  
FDIC
    6  
FDIC Consent Order
    9  
Federal Reserve Agreement
    9  
Federal Reserve Board
    6  
FirstBank
    2  
GAAP
    3  
Governmental Entity
    4  
HSR Act
    6  
Indemnitee
    42  
Information
    26  
Insurer
    15  
Intellectual Property
    18  
Intellectual Property Rights
    17  
Interim Financials
    8  
Investor
    1  
Investor Agreements
    4  
Investors
    1  
IT Assets
    18  

v



--------------------------------------------------------------------------------



 



         
Loan
    16  
Loan Investor
    15  
March 10-Q
    7  
Material Adverse Change
    9  
Materially Burdensome Regulatory Condition
    22  
New Security
    33  
Nominating Committee
    24  
NYSE
    4  
Observer
    24  
OCFI
    6  
OCFI Order
    9  
OFAC
    15  
Other Investors
    4  
Per Share Price
    1  
Piggyback Registration
    38  
Previously Disclosed
    3  
PRTD
    32  
Qualifying Ownership Interest
    24  
Registrable Securities
    38  
Rights Offering
    1  
Ruling
    30  
Securities Act
    2  
Series G Preferred Stock
    1  
Shelf Registration Statement
    37  
Special Registration
    43  
Tax Return
    11  
Taxes
    11  
Termination Date
    44  
Unlawful Gains
    15  

vi



--------------------------------------------------------------------------------



 



INVESTMENT AGREEMENT
          This agreement (the “Agreement”) is dated as of June 24, 2011 among
First BanCorp (the “Company”), a Puerto Rico chartered financial holding
company, and each of the investors that have signed this Agreement (each an
“Investor” and together, the “Investors”), relating to the sale by the Company
to each of the Investors of a number of shares of common stock of the Company
(“Common Stock”), par value $0.10 per share, as set forth in Section 1.1. Now,
therefore, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, and intending to be
legally bound, the parties hereby agree as follows:
ARTICLE 1
PURCHASE OF SHARES
     1.1 Purchase of Shares. Subject to the conditions contained in this
Agreement, on the Closing Date described in Section 2.1, the Investors will
purchase from the Company, and the Company will sell to the Investors, in total
(to be allocated among the investors as they specify to the Company prior to the
Closing Date) the lesser of (x) 24.9% of all the shares of Common Stock that
will be outstanding after the issuances of Common Stock to all Other Investors
on the Closing Date, and the conversion of the Company’s fixed rate cumulative
mandatorily convertible preferred stock, Series G (“Series G Preferred Stock”)
into Common Stock as set forth in Section 5.1(g), or (y) the maximum amount that
will not result in such Investor or any of its affiliates being in control of
the Company or of FirstBank for purposes of the Bank Holding Company Act or the
Federal Reserve Board’s Regulation Y, or otherwise being subject to regulation
as a bank holding company under that Act (the shares being purchased by all the
Investors being the “Acquired Common Stock”) for the purchase price of the
lesser of (a) $3.50 per share of Common Stock or (b) such price as may be agreed
with any Other Investor (the “Per Share Price”). At least two (2) Business Days
before the Closing Date, the Company shall deliver to each Investor a reasonably
detailed calculation of the number of shares of Acquired Common Stock to be
purchased by such Investor, as provided in this Section 1.1. Exhibit A contains
hypothetical examples illustrating how the number of shares of Acquired Common
Stock would be calculated if the Investors and Other Investors purchase Common
Stock for (i) $500 million and (ii) $515 million (equal to $550 million minus
the $35 million purchase price of the shares that would be issuable on exercise
of rights expected to be issued to holders of Common Stock that is outstanding
prior to the Closing Date (the “Rights Offering”), respectively, and in either
event, all the Series G Preferred Stock is converted into Common Stock. The Per
Share Price and the number of shares of Acquired Common Stock shall be adjusted
to reflect appropriately the effect of any stock split, reverse stock split,
stock dividend (including any dividend or distribution of securities convertible
into Common Stock), extraordinary cash dividends, reorganization,
recapitalization, reclassification, combination, exchange of shares or other
like change with respect to Common Stock (other than the conversion of the
Series G Preferred Stock into Common Stock) occurring on or after the date
hereof and prior to the Closing.
ARTICLE 2
THE CLOSING TRANSACTIONS

1



--------------------------------------------------------------------------------



 



     2.1 Closing. Subject to the satisfaction or waiver of the conditions set
forth in this Agreement, the closing of the sale of Common Stock described in
Article 1 will take place at the offices of K&L Gates, LLP, 599 Lexington
Avenue, New York, NY 10019, or by electronic exchange of documents and signature
pages, on the day (the “Closing Date”) that is the second Business Day after the
day on which all the conditions in Article 5 (other than conditions that by
their terms cannot be fulfilled until the Closing Date, but subject to the
satisfaction or waiver of such conditions) are satisfied, or at such other place
and time as is agreed upon by the parties. As used in this Agreement, the term
“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banks in New York City or in San Juan, Puerto Rico generally are required or
permitted not to be open for banking business.
     2.2 Actions on the Closing Date. Not later than 11:00 a.m., New York City
time, on the Closing Date, each Investor will transmit to an account of the
Company with a bank in New York City that is specified by the Company at least
two Business Days before the Closing Date immediately available funds equal to
the full amount of the purchase price for the Acquired Common Stock to be
purchased by such Investor in accordance with Section 1.1 (the “Aggregate
Purchase Price””). Upon receipt by the Company of confirmation that such funds
have been received, the Company will instruct The Bank of New York Mellon
Shareholder Services (or its successor), as transfer agent, to issue the
Acquired Common Stock to the Investor in book entry form. The depositary that
holds the Acquired Common Stock may be instructed to note on its records that
the Acquired Common Stock (a) has been issued without registration under the
Securities Act of 1933, as amended (the “Securities Act”), and may not be sold
or transferred other than in a transaction that is registered under the
Securities Act or is exempt from the registration requirements of the Securities
Act (which notation will be withdrawn when resale of the Acquired Common Stock
has been registered under the Securities Act as contemplated by Article 8), and
(b) is subject to the sale restrictions contained in Article 7. On the Closing
Date, the Company shall also deliver or cause to be delivered to each Investor
(x) a receipt for the Aggregate Purchase Price paid by that Investor; and (y) a
true and complete copy, certified by the Secretary or an Assistant Secretary of
the Company, of the resolutions duly and validly adopted by the Board of
Directors of the Company evidencing its authorization of the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
     3.1 Representations and Warranties of the Company. The Company represents
and warrants to the Investors as follows:
          (a) Organization and Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the
Commonwealth of Puerto Rico. The Company is duly registered as a financial
holding company under the U.S. Bank Holding Company Act of 1956, as amended (the
“Bank Holding Company Act”). Each of the Company and each Company Subsidiary,
including each Company Subsidiary that is a “significant subsidiary” (as that
term is defined in Rule 1-02(w) of Regulation S-X under the Securities Act),
including FirstBank Puerto Rico (“FirstBank”), has all the corporate power and
authority that is required to enable it to conduct its business as it is being
conducted at the date of this Agreement. The Company and each Company Subsidiary
is duly qualified to do business and is in good standing in every jurisdiction
in which qualification is required, except jurisdictions in which failure to
qualify would not have a Company Material Adverse Effect. The Company has
furnished to the Investors or has filed with the Securities and Exchange

2



--------------------------------------------------------------------------------



 



Commission (the “SEC”) pursuant to its Electronic Data Gathering, Analysis and
Retrieval system (“EDGAR”), true, correct and complete copies of the Company’s
Articles of Incorporation and By-Laws, as amended through the date of this
Agreement. For purposes of this Agreement, “Previously Disclosed” means
(i) information publicly disclosed by the Company in the Company 10-K or the
March 10-Q (excluding any risk factor disclosures contained in such documents
and any disclosure of risks included in any forward-looking statements
disclaimer or other statements that are similarly non-specific or are predictive
or forward-looking in nature), or (ii) documents made available to the Investors
prior to the date of this Agreement either physically or in an electronic data
room to which the Investors or their representatives had access and the
information contained in those documents, in each of (i) and (ii), prior to
11:59 p.m. on May 23, 2011, and at least until 11:59 p.m. on June 6, 2011, or
(iii) information about tax audits and the extension of the period of
limitations with respect to a U.S. Internal Revenue Service tax audit made
available to the Investors prior to 11:59 p.m. on May 25, 2011 and at least
until 11:59 p.m. on June 6, 2011).
          (b) “Company Material Adverse Effect.” As used in this Agreement, the
term “Company Material Adverse Effect” means any circumstance, change, effect,
event or fact the effect of which, individually or in the aggregate, (i) is, or
would reasonably be expected to be, materially adverse to the business, assets,
liabilities, results of operations or financial condition of the Company and its
consolidated Company Subsidiaries taken as a whole or (ii) prevents or
materially delays or materially impairs the ability of the Company to perform
its obligations under this Agreement and to consummate the transactions
contemplated hereby; provided, however, that the term Company Material Adverse
Effect will not include any circumstance, change, effect, event or fact arising
from (A) changes after the date of this Agreement in general business, economic
or market conditions in the United States or the Commonwealth of Puerto Rico
(including changes generally in prevailing interest rates, credit availability
and liquidity, currency exchange rates and price levels or trading volumes in
the United States or foreign securities or credit markets), or any outbreak or
escalation of hostilities, declared or undeclared acts of war or terrorism, in
each case generally affecting the industries in which the Company and the
Company Subsidiaries operate, (B) changes or proposed changes after the date of
this Agreement in United States generally accepted accounting principles
(“GAAP”) or regulatory accounting requirements applicable to the Company and the
Company Subsidiaries, (C) changes or proposed changes after the date of this
Agreement in securities or other laws or regulations of general applicability
(excluding banking laws and banking regulations), (D) changes in the market
price or trading volume of the Common Stock or any other equity, equity-related
or debt securities of the Company or the Company Subsidiaries (but not the
underlying reason or reasons for any such change), (E) the effects of actions or
failures to act by the Company or the Company Subsidiaries that are required by
this Agreement, or (F) failure by the Company or any of the Company Subsidiaries
to meet internal projections or forecasts with regard to results of operations
or financial condition (but not the underlying reason or reasons that the
projections or forecasts are not met); provided, however, that in the case of
clauses (A), (B) and (C), any circumstance, change, effect, event or fact shall
nevertheless be considered in determining whether a Company Material Adverse
Effect has occurred to the extent that such circumstance, change, effect, event
or fact, individually or in the aggregate, has, or would reasonably be expected
to have, a disproportionate, adverse impact on the business, assets,
liabilities, results of operations or financial condition of the Company and its
consolidated Company Subsidiaries taken as a whole relative to other
participants in the United States or in the Commonwealth of Puerto Rico in the
industries in which the Company and the Company Subsidiaries operate.

3



--------------------------------------------------------------------------------



 



          (c) Authorization. The Company has all corporate power and authority
that is necessary to enable it to enter into this Agreement and carry out the
transactions contemplated by this Agreement. All corporate actions necessary to
authorize the Company to enter into this Agreement and carry out the
transactions contemplated by it have been taken, except that, if the rules of
the New York Stock Exchange (“NYSE”) require stockholder approval of the
issuance of Common Stock to the Investors and the Other Investors, that approval
has not yet been given. When this Agreement is executed by the Company, assuming
due execution by the Investors, it will be a valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms. The
purchases of the Acquired Common Stock contemplated by this Agreement will not,
either alone or together with the purchases of Common Stock contemplated by the
other Investor Agreements, constitute a Business Combination subject to
Section B of Article Tenth of the Company’s Articles of Incorporation and will
not be subject to any statutory or other provisions regarding business
combinations with interested stockholders.
          (d) NYSE Required Stockholder Approval. If the rules of the NYSE
require stockholder approval of the issuance of Common Stock to the Investors
and the Other Investors as contemplated by the Investor Agreements and other
Investor Agreements, such stockholder approval will require the affirmative vote
of a majority of the votes cast, provided that the total votes cast represents
over 50% of all the outstanding Common Stock.
          (e) Other Investors and Aggregate Sale Price. Subject to Section 4.5,
the Company has entered into, or intends to enter into, agreements (together
with this Agreement, “Investor Agreements”) with investors other than the
Investors (“Other Investors”) relating to purchases of Common Stock at the Per
Share Price. The Company is seeking to enter into Investor Agreements (including
this Agreement) relating to sales of Common Stock with a total aggregate sale
price of at least $500 million and not more than (i) $550 million, minus
(ii) the aggregate purchase price of the shares that would be issuable on
exercise of rights expected to be issued in the Rights Offering, which Rights
Offering will not exceed $35 million in the aggregate.
          (f) No Conflict. Neither the execution, delivery and performance by
the Company of this Agreement or of any or all of the Investor Agreements with
the Other Investors, nor the consummation of the transactions contemplated by
this Agreement or by any or all of the Investor Agreements with the Other
Investors, will violate, conflict with, result in a breach of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, (i) the Articles of Incorporation or the By-Laws of
the Company, (ii) any agreement or instrument or obligation to which the Company
or any of the Company Subsidiaries is a party or by which any of them is bound
or to which the Company or any of the Company Subsidiaries or any of their
assets or properties may be subject, or (iii) any law, order, judgment, rule or
regulation of any governmental or regulatory authorities, agencies, courts,
commissions or other entities, whether federal, state, local or foreign and
including such authorities of the Commonwealth of Puerto Rico, the United
States, the United States Virgin Islands, the British Virgin Islands or any
other nation, province, municipality or other political subdivision thereof, or
any applicable self-regulatory organizations (each, a “Governmental Entity”)
having jurisdiction over the Company or any of the Company Subsidiaries, except
violations, breaches or defaults that would not reasonably be expected to have a
Company Material Adverse Effect.
          (g) Issuance of Acquired Common Stock. The shares of Acquired Common
Stock have been duly authorized and, when issued and delivered in accordance
with this

4



--------------------------------------------------------------------------------



 



Agreement, will be validly issued, fully paid and non-assessable outstanding
shares of Common Stock and will not subject the Investors to personal liability.
The sale of Common Stock as contemplated by this Agreement and the Investor
Agreements with the Other Investors will not give any other person preemptive
rights or other rights to acquire shares of the Company of any class or series.
When shares of Acquired Common Stock are sold to the Investors on the Closing
Date as contemplated by this Agreement, the respective Investors will own such
shares free and clear of any liens, encumbrances or claims of any other persons,
other than liens imposed because of acts of the Investors and restrictions on
transfer imposed by applicable securities or banking laws.
          (h) Capitalization. The only authorized stock of the Company is
2,000,000,000 shares of Common Stock and 50,000,000 shares of preferred stock.
At the date of this Agreement, the only outstanding stock is not more than
21,350,000 shares of Common Stock, 2,522,000 shares of Series A through E
preferred stock (with a liquidation preference of $25 per share) and 424,174
shares of Series G Preferred Stock (with a liquidation preference of $1,000 per
share). In the event the Company enters into Investor Agreements (including this
Agreement) with total aggregate sale proceeds of between $500 million and
$515 million ($550 million minus the expected $35 million purchase price of the
shares that would be issuable on exercise of rights expected to be issued in the
Rights Offering), such Investor Agreements will require the Company to issue no
less than 142,857,142 shares of Common Stock and no more than 147,142,858 shares
of Common Stock. The only options, warrants, exchangeable securities or other
agreements which require, or which, upon the passage of time, the payment of
money or the occurrence of any other event, may require the Company to issue any
stock of any class or series are (i) options, warrants and employee equity
grants that may entitle the holders to purchase a total of up to 132,000 shares
of Common Stock (subject to adjustment as a result of various occurrences,
including the transactions contemplated by this Agreement and the other Investor
Agreements), (ii) the conversion provisions of the Series G Preferred Stock,
which, among other things, give the holders the right to convert the Series G
Preferred Stock into a total of approximately 29,246,000 shares of Common Stock
(which, as a result of the sales of Common Stock contemplated by this and the
other Investor Agreements, will become between 32,916,087 and 32,931,770 shares
of Common Stock), (iii) a warrant entitling the United States Department of the
Treasury to purchase 389,483 shares of Common Stock (subject to adjustment as a
result of various occurrences, including the transactions contemplated by this
Agreement and the other Investor Agreements, which will increase the number of
shares issuable on exercise of that warrant to 1,210,513 shares) and (iv) the
rights of the Investors and the Other Investors under the Investor Agreements.
In addition, the Company has 251,185 shares of Common Stock reserved for
issuance under Company Benefit Plans or for other purposes and the Company
expects to issue to the holders of its common stock as of a day prior to the
Closing Date rights that will entitle them to purchase Common Stock for a per
share price equal to the Purchase Price for a total of up to $35 million. The
Company has filed with the SEC pursuant to EDGAR or otherwise Previously
Disclosed true, correct and complete copies of all instruments and agreements
that govern the terms and conditions of those securities, including all
certificates of designation, warrant agreements and other agreements, as amended
through the date of this Agreement.
          (i) Consents and Approvals. Neither the execution and delivery of the
Investor Agreements by the Company, nor the completion by the Company of the
transactions that are the subject of this Agreement or the other Investor
Agreements, requires the consent of, approval by, or a filing or notification by
the Company with, any Governmental Entity, other than (i) filings with the SEC
reporting the signing of Investor Agreements or the consummation of the
transactions contemplated thereby; (ii) non-objection of the Board of Governors
of the Federal

5



--------------------------------------------------------------------------------



 



Reserve System (the “Federal Reserve Board”) to any notice filed by an Investor
pursuant to the Change in Bank Control Act of 1978, as amended; (iii) consent to
service of the Board Representative described in Section 4.8(g) and Board
representatives that Other Investors have the right to designate under Investor
Agreements, including non-objection under section 32 of the Federal Deposit
Insurance Act and waiver of the Depository Institution Management Interlocks
Act, as may be applicable; (iv) any filings or notifications that may be
required to be made with or given to the Federal Deposit Insurance Company (the
“FDIC”), the Office of the Commissioner of Financial Institutions of the
Commonwealth of Puerto Rico (the “OCFI”) and other banking or insurance
regulatory agencies; (v) filing with NYSE a supplemental listing application in
order to list the shares of Acquired Common Stock in accordance with
Section 5.2(f); and (vi) securities or blue sky laws of the various states.
Assuming the Investors’ representations and warranties in Section 3.2(h) are
correct, the transactions that are contemplated by this Agreement qualify for an
exemption from the reporting or waiting period requirements of the
Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the “HSR Act”) under
Section 7A(c) of the HSR Act.
          (j) FirstBank. The Company owns all the outstanding shares of capital
stock of FirstBank. FirstBank is a commercial bank duly organized and validly
existing under the laws of the Commonwealth of Puerto Rico and is duly licensed
by the OCFI. The deposits of FirstBank are insured by the FDIC to the fullest
extent permitted in the Federal Deposit Insurance Act and the rules and
regulations of the FDIC thereunder, and all premiums and assessments required to
be paid in connection therewith have been paid when due.
          (k) Subsidiaries. The Company has furnished to the Investors or has
filed with the SEC under Exhibit 21 to the Company 10-K a true, correct and
complete list of all of its subsidiaries (as the term “subsidiary” is defined
for purposes of the Bank Holding Company Act) as of the date of this Agreement
(individually, a “Company Subsidiary” and, collectively, the “Company
Subsidiaries”). Each Company Subsidiary (including FirstBank) has been duly
organized and is validly existing and, to the extent the concept is applicable,
in good standing under the laws of the jurisdiction in which it was formed. All
the shares of stock or other equity interests in each of the Company
Subsidiaries, whether directly or indirectly owned, have been duly authorized
and validly issued and, with regard to stock of corporations or other equity
interests in limited liability entities, are fully paid and non-assessable and
are not subject to any preemptive rights and are free and clear of any lien,
adverse right or claim, charge, option, pledge, covenant, title defect, security
interest or other encumbrance of any kind, with no personal liability attaching
to the ownership thereof, except liens, adverse rights or claims, charges,
options, pledges, covenants, title defects, security interests or encumbrances
on the Company’s equity interests in Company Subsidiaries other than FirstBank
that do not affect the Company’s control over those Company Subsidiaries and, in
the aggregate, would not reasonably be expected to be materially adverse to the
Company and the Company Subsidiaries taken as a whole. Neither the Company nor
any of the Company Subsidiaries has issued any options, warrants, scrips,
pre-emptive rights, rights to subscribe, gross-up rights, calls, commitments or
convertible or exchangeable securities, or is a party to any other agreements,
which require, or, upon the passage of time, the giving of notice, the payment
of money or the occurrence of any other event may require, the Company or any
Company Subsidiary to issue or transfer any shares of or other equity interests
in a Company Subsidiary, and there are no registration rights or covenants or
transfer or voting restrictions with respect to any shares of or other equity
interests in any of the Company Subsidiaries.
          (l) Company Reports. Since January 1, 2008, the Company and the
Company Subsidiaries have filed all reports, proxy statements, registration
statements and

6



--------------------------------------------------------------------------------



 



other documents required to have been filed with the SEC (the “Company
Reports”), including under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and have paid all material fees and assessments due and payable
in connection therewith. When they were filed, the Company Reports complied in
all material respects with the applicable statutes, rules, regulations and
forms. In the case of each such Company Report filed with or furnished to the
SEC, none of the Company Reports, when filed or furnished, contained an untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements made in it, in light of the circumstances under
which they were made, not misleading. The Company’s Annual Report on Form 10-K
for the year ended December 31, 2010 (the “Company 10-K”) and its Quarterly
Report on Form 10-Q for the quarterly period ended March 31, 2011 (the
“March 10-Q”) which were filed with the SEC, including any documents
incorporated by reference in them, each complied in all material respects with
the requirements of the form on which it was filed and, when it was filed, did
not contain an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements made in it, in light of the
circumstances under which they were made, not misleading. As of the date of this
Agreement, there are no outstanding comments from the SEC with respect to any
Company Report other than oral inquiries regarding the accounting for and
presentation in the consolidated financial statements and disclosures made in
those consolidated financial statements regarding the February 2011 sale of
loans from FirstBank to a joint venture majority owned by PRLP Ventures LLC. No
executive officer of the Company has failed in any respect to make the
certifications required of him or her under Section 302 or 906 of the
Sarbanes-Oxley Act of 2002.
          (m) Controls and Procedures. The records, systems, controls, data and
information of the Company and the Company Subsidiaries are recorded, stored,
maintained and operated under means (including any electronic, mechanical or
photographic process, whether computerized or not) that are under the exclusive
ownership and direct control of the Company, the Company Subsidiaries or their
accountants (including all means of access thereto and therefrom), except for
any nonexclusive ownership and nondirect control that would not reasonably be
expected to have a material adverse effect on the system of internal accounting
controls described below. The Company (i) has implemented and maintains
disclosure controls and procedures (as defined in Rule 13a-15(e) under the
Exchange Act) to ensure that material information relating to the Company,
including its consolidated Company Subsidiaries, is made known to the chief
executive officer and the chief financial officer of the Company by others
within those entities, and (ii) has disclosed, based on its most recent
evaluation prior to the date of this Agreement, to the Company’s outside
auditors and the audit committee of the Board of Directors (A) any significant
deficiencies and material weaknesses in the design or operation of internal
control over financial reporting (as defined in Rule 13a-15(f) under the
Exchange Act) that are reasonably likely to adversely affect the Company’s
ability to record, process, summarize and report financial information, and
(B) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal controls over
financial reporting. As of the date of this Agreement, no officer of the Company
has knowledge of any reason that its outside auditors and its chief executive
officer and chief financial officer shall not be able to give the certifications
and attestations required pursuant to the rules and regulations adopted pursuant
to Section 404 of the Sarbanes-Oxley Act of 2002, without qualification, when
next due. Since December 31, 2008, (A) neither the Company nor any of the
Company Subsidiaries nor, to the knowledge of the Company, any director,
officer, employee, auditor, accountant or representative of the Company or any

7



--------------------------------------------------------------------------------



 



of the Company Subsidiaries, has received or otherwise had or obtained knowledge
of any material complaint, allegation, assertion or claim, whether written or
oral, regarding the accounting or auditing practices, procedures, methodologies
or methods of the Company or any of the Company Subsidiaries or their respective
internal accounting controls, including any material complaint, allegation,
assertion or claim that the Company or any of the Company Subsidiaries has
engaged in questionable accounting or auditing practices, and (B) no attorney
representing the Company or any of the Company Subsidiaries, whether or not
employed by the Company or any of the Company Subsidiaries, has reported under
Part 205 of the SEC Rules (17 CFR §205.1, et.seq.) evidence of a material
violation of securities laws, breach of fiduciary duty or similar violation by
the Company or any of its officers, directors, employees or agents to the Board
of Directors or any committee thereof or to any director or officer of the
Company. The management of the Company has, since January 1, 2006, performed the
evaluation of the effectiveness, as of the end of each fiscal year, of the
Company’s internal control over financial reporting required by SEC
Rule 13a-15(c). The evaluation as of December 31, 2010 did not disclose any
material weaknesses.
          (n) Financial Statements. Each of (x) the consolidated balance sheets
of the Company and the Company Subsidiaries and the related consolidated
statements of income, stockholders’ equity and cash flows, together with the
notes thereto, included in the Company 10-K, and (y) the unaudited consolidated
balance sheets of the Company and the Company Subsidiaries as of March 31, 2011
and the related consolidated statements of income, stockholders’ equity and cash
flows for the period ending March 31, 2011, together with the notes thereto,
included in the March 10-Q, (the “Interim Financials” and, collectively, the
“Company Financial Statements”), (i) have been prepared from, and are in
accordance with, the books and records of the Company and the Company
Subsidiaries, (ii) complied as to form, as of their respective filing dates, in
all material respects with applicable accounting requirements and with the
published rules and regulations of the SEC with respect thereto, (iii) have been
prepared in accordance with GAAP applied on a consistent basis and (iv) present
fairly in conformity with GAAP in all material respects the consolidated
financial position of the Company and the Company Subsidiaries at the dates and
the consolidated results of operations, changes in stockholders’ equity and cash
flows of the Company and the Company Subsidiaries for the periods stated therein
(subject to the absence of notes and year-end audit adjustments in the case of
the Interim Financials which are not expected to be material).
          (o) Absence of Undisclosed Liabilities. Neither the Company nor any of
the Company Subsidiaries has any liabilities, contingent or otherwise, that
would be required to be reflected on, or disclosed in notes to, consolidated
financial statements of the Company and the Company Subsidiaries prepared in
accordance with GAAP, other than (i) liabilities reflected on the consolidated
balance sheet of the Company and the Company Subsidiaries at March 31, 2011
included in the March 10-Q, (ii) liabilities disclosed in the notes to the
financial statements in the Company 10-K or the March 10-Q, (iii) liabilities
that, because they were not material, were not required by GAAP to have been
reflected on the consolidated balance sheet of the Company and the Company
Subsidiaries at March 31, 2011 or disclosed in the notes to the financial
statements included in the Company 10-K or the March 10-Q, (iv) contingent
obligations and contingent liabilities disclosed in the management’s discussion
and analysis of financial condition and results of operations included in the
Company 10-K or the March 10-Q, (v) contingent liabilities not required by GAAP
to be reflected in, or described in notes to, the Company’s financial statements
and not required by applicable SEC rules to be described in the management’s
discussion and analysis of financial condition and results of operations
included in the Company 10-K or the March 10-Q or (vi) liabilities arising in
the ordinary course of the conduct by the Company and the Company Subsidiaries
of their respective businesses since March 31, 2011.

8



--------------------------------------------------------------------------------



 



          (p) Absence of Certain Changes. Since December 31, 2010, (i) the
Company and the Company Subsidiaries, including FirstBank, have conducted their
businesses in the ordinary course and in the same manner in which they were
being conducted during the period immediately prior to December 31, 2010,
(ii) there has not been a Material Adverse Change in the financial condition,
results of operations, business or prospects of the Company and the Company
Subsidiaries taken as a whole and (iii) nothing has occurred that has had or
would reasonably be expected to have a Company Material Adverse Effect. A
“Material Adverse Change” (x) in the financial condition of the Company and the
Company Subsidiaries will occur between two dates if between those dates there
is a material reduction of the Company’s and the Company Subsidiaries’
consolidated working capital, net worth or tangible net worth, a material
increase in their consolidated current liabilities (other than due to the
conduct of business in the ordinary course) or a material increase in their
consolidated total liabilities (other than due to the conduct of business in the
ordinary course), and (y) in the results of operations, business or prospects of
the Company and the Company Subsidiaries during a period will occur if that
period consists of one or more full fiscal quarters and during that period there
is a material reduction in its and its subsidiaries’ consolidated total
revenues, net income before income taxes, net income, or earnings before
interest, taxes, depreciation and amortization compared both with the same
period of the preceding fiscal year and with the immediately preceding period of
the same number of fiscal quarters. However, a change due wholly or primarily to
any of the conditions or occurrences referred to in clauses (A) through (F) of
Section 3.1(b) is not a Material Adverse Change (which clauses shall be read to
incorporate the proviso applicable to clauses A through C in Section 3.1(b)).
          (q) Compliance with FDIC Order, OCFI Order and Federal Reserve
Agreement. The capital of the Company and of FirstBank, supplemented by proceeds
totaling at least $500 million of the sales of Common Stock under this and other
Investor Agreements and the conversion of the Series G Preferred Stock into
Common Stock, will be sufficient to meet any applicable minimum capital
requirement imposed by statute, regulation or Governmental Entity, including any
requirements as to the capitalization of FirstBank contained in or arising out
of the consent order dated June 3, 2010 issued by the FDIC (the “FDIC Consent
Order”) and the simultaneous order issued by the OCFI requiring compliance with
the FDIC Consent Order (the “OCFI Order”) or as to the capitalization of the
Company contained in or arising out of the agreement dated June 4, 2010 between
the Company and the Federal Reserve Bank of New York (the “Federal Reserve
Agreement”) and any capital plan approved in connection therewith and in effect.
          (r) Compliance with Laws. Each of the Company, FirstBank, and each of
the other Company Subsidiaries has at all times complied, and currently is
complying, with, and the condition and use of its assets and properties has not
violated or infringed and does not currently violate or infringe in any material
respects, any applicable United States domestic, federal, state or local, any
applicable Commonwealth of Puerto Rico, or any applicable foreign, laws,
regulations, rules, judgments, orders, injunctions or decrees, including, to the
extent they are applicable to the Company or Company Subsidiaries, the Troubled
Asset Relief Program, the Emergency Economic Stabilization Act of 2008, the
Sarbanes-Oxley Act of 2002, the Equal Credit Opportunity Act, the Fair Housing
Act, the Community Reinvestment Act, the Home Mortgage Disclosure Act, the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA PATRIOT) Act of 2001, all other applicable
fair lending laws or other laws relating to discrimination and the Bank Secrecy
Act, except to the extent of failures to comply, violations or infringements
that would not reasonably be expected to result in actions against the Company
or Company Subsidiaries that would, in the aggregate, interfere in a material
respect with the businesses of the Company and the

9



--------------------------------------------------------------------------------



 



Company Subsidiaries or result in monetary penalties against the Company or
Company Subsidiaries that would be material to the Company and the Company
Subsidiaries taken as a whole. Insofar as any officer of the Company is aware,
none of the Company or any of the Company Subsidiaries is under investigation
with respect to, or has been threatened to be charged with or given notice of
any material violation of, any such laws, regulations, rules, judgments,
injunctions or decrees. FirstBank is the only Company Subsidiary that is subject
to the Community Reinvestment Act. FirstBank has a Community Reinvestment Act
rating of “satisfactory” or better.
          (s) Licenses and Permits. The Company and the Company Subsidiaries
have all material licenses, permits, orders and approvals of, and have made all
filings, applications and registrations with, Governmental Entities that are
required at the date of this Agreement to enable them to conduct their
businesses as they currently are being conducted and to own or lease their
properties or assets. No suspension or cancellation of any such licenses or
permits is pending or, to the knowledge of the Company, threatened.
          (t) Litigation. Neither the Company nor any of the Company
Subsidiaries is a party to (i) any legal proceeding that the Company would be
required to disclose under Item 103 of SEC Regulation S-K in a filing at the
date of this Agreement or the Closing Date to which that Item applies, other
than legal proceedings disclosed in the Company 10-K, or in a report on Form 8-K
filed with the SEC since December 31, 2010, or (ii) any suit or governmental
proceeding that seeks to prevent the Company from completing the transactions
that are the subject of this Agreement or any of the other Investor Agreements,
nor, to the best of the knowledge of any officer of the Company, has any suit or
governmental proceeding which seeks to prevent the Company from completing the
transactions that are the subject of this Agreement been threatened.
          (u) Tax Matters. Each of the Company and the Company Subsidiaries has
timely filed when due (taking account of timely filed extensions) all Tax
Returns which it has been required to file and has timely paid or has timely
withheld and remitted all Taxes shown on any Tax Return. All such Tax Returns
are true, correct and complete in all material respects and accurately reflect
in all material respects all Taxes required to have been paid, except to the
extent of items that may be disputed by applicable taxing authorities but for
which there is substantial authority to support the position taken by the
Company or the Company Subsidiary and which have been adequately reserved
against in accordance with GAAP on the consolidated balance sheet at
December 31, 2010 included in the Company 10-K. No Tax lien has been filed by
any taxing authority against the Company or any of the Company Subsidiaries or
any of their assets, other than properties acquired through foreclosure or
similar processes and held for sale. Except as Previously Disclosed, no Federal,
Commonwealth, United States Virgin Islands, foreign, state or local audits or
other administrative proceedings or court proceedings in any jurisdiction with
regard to Taxes are currently pending or threatened with regard to the Company
or any of its the Company Subsidiaries. Neither the Company nor any of the
Company Subsidiaries (i) is a party to any agreement providing for the
allocation or sharing of Taxes, (ii) has participated in or cooperated with an
international boycott as that term is used in Section 999 of the Internal
Revenue Code of 1986, as amended (the “Code”), or (iii) is liable as a
transferee, a successor or otherwise for any Tax incurred by any other person.
There is no material intercompany income or gain which may in the future become
taxable to the Company, whether on disposition of particular assets or Company
Subsidiaries or otherwise. Except as Previously Disclosed, no Tax Return of the
Company or any of the Company Subsidiaries is the subject of an audit by any
taxing authority (including any state or local taxing authority) in the
Commonwealth of Puerto Rico, the United States, the U.S. Virgin

10



--------------------------------------------------------------------------------



 



Islands or any other nation. All deficiencies asserted or assessments made as a
result of any Tax audits that are not being contested in good faith by
appropriate proceedings and for which appropriate reserves have been established
have been paid in full. At least since January 1, 2006, no claim has been made
by an authority in a jurisdiction where the Company or any of the Company
Subsidiaries does not file a Tax Return that the Company or any of the Company
Subsidiaries is or may be subject to taxation by that jurisdiction. Except as
Previously Disclosed, neither the Company nor any Company Subsidiary (i) has
waived any statute of limitations with respect to Taxes or agreed to any
extension of time with respect to a Tax assessment or deficiency, in each case,
that is still in effect, or has pending a request for any such extension or
waiver or (ii) has or has ever had a permanent establishment in any country
other than the country of its organization, or is or has ever been subject to
Tax in a jurisdiction outside the country of its organization. The Company is
not a “controlled foreign corporation” within the meaning of Section 957 of the
Code, nor will it become a “controlled foreign corporation” as a result of the
transactions contemplated by this Agreement. Neither the Company nor any of the
Company Subsidiaries is (i) a passive foreign investment company within the
meaning of Section 1297 of the Code or (ii) a shareholder, directly or
indirectly, in such a passive foreign investment company. There are no current
limitations on the utilization by the Company or any of the Company Subsidiaries
of its respective net operating loss carryforwards under any applicable Tax law,
including Section 382 of the Code (or any similar provision of state, local or
non-U.S. law). The transactions described herein occurring on the Closing Date
and any other transactions contemplated by this Agreement will not result in a
limitation on the utilization of the Company’s or FirstBank’s net operating loss
carryforwards under any applicable provision of Puerto Rico income Tax law. The
net operating loss carryforward of FirstBank as of December 31, 2010 as a result
of losses that have been or will be reflected on FirstBank’s Puerto Rico income
tax returns (at least some of which are or will be subject to audit) is at least
$550,000,000. For the purposes of this Agreement, the term “Taxes” means (1) all
Commonwealth of Puerto Rico, U.S. Virgin Islands, British Virgin Islands, U.S.
federal, state, local, foreign or other taxes of any kind (together with any and
all interest, penalties, additions to tax and additional amounts imposed with
respect thereto) imposed by any Governmental Entity, including taxes on or with
respect to income, franchise, windfall or other profits, gross receipts,
property, sales, use, capital stock, payroll, employment, unemployment, social
security, workers’ compensation or net worth, and taxes in the nature of excise,
withholding, ad valorem or value added, (2) liability for the payment of any
amounts of the type described in clause (1) as a result of being or having been
a member of an affiliated, consolidated, combined or unitary group, and
(3) liability for the payment of any amounts as a result of being party to any
tax sharing agreement or as a result of any express or implied obligation to
indemnify any other person with respect to the payment of amounts of the type
described in clause (1) or (2). For the purposes of this Agreement, the term
“Tax Return” means any and all returns and reports (including elections,
declarations, disclosures, schedules, estimates and information returns and any
amendments thereto) supplied or required to be supplied to any Governmental
Entity in connection with Taxes.
          (v) Environmental Matters. Except as would not reasonably be expected,
individually or in the aggregate, to have a Company Material Adverse Effect,
(i) the Company and the Company Subsidiaries have all environmental permits
which are necessary to enable them to conduct their businesses as they are being
conducted on the date of this Agreement without violating any Environmental
Laws, (ii) neither the Company nor any of the Company Subsidiaries has received
any notice of material noncompliance or material liability under any
Environmental Law, (iii) neither the Company nor any of the Company Subsidiaries
has performed any acts, including, but not limited to, releasing, storing or
disposing of hazardous materials, there is no condition on any property owned or
leased by the Company or a Company

11



--------------------------------------------------------------------------------



 



Subsidiary, and there was no condition on any property formerly owned or leased
by the Company or a Company Subsidiary while the Company or a Company Subsidiary
owned or leased that property, that could result in liability by the Company or
a Company Subsidiary under any Environmental Law and (iv) neither the Company
nor any of the Company Subsidiaries is subject to any order of any Governmental
Entity requiring the Company or any of the Company Subsidiaries to take, or
refrain from taking, any actions in order to comply with any Environmental Law
and no action or proceeding seeking such an order is pending or, insofar as any
officer of the Company or any of the Company Subsidiaries is aware, threatened
against the Company or any of the Company Subsidiaries. As used in this
Agreement, the term “Environmental Law” means any United States, Puerto Rico or
other national, state or local law, rule, regulation, guideline or other legally
enforceable requirement of a Governmental Entity relating to protection of the
environment or to environmental conditions which affect human health or safety.
          (w) Labor Matters. No employees of the Company or Company Subsidiaries
are represented by any labor union nor are there any collective bargaining
agreements otherwise in effect. There is no pending demand by any union or
employee group to be recognized or certified as the bargaining representative
for any of the Company’s or the Company Subsidiaries’ employees, and there are
no proceedings seeking recognition or certification of that type pending before
the National Labor Relations Board or any other Governmental Entity in the
United States, Puerto Rico or elsewhere.
          (x) Company Benefit Plans.
      (i) The Company has Previously Disclosed all benefit plans, agreements,
commitments, practices or arrangements of any type maintained or sponsored by
the Company or any Company Subsidiary for its current and former employees,
directors and consultants and the compensation paid to all its directors, to its
Chief Executive Officer, its Chief Financial Officer, and its three most highly
compensated officers other than its Chief Executive Officer and its Chief
Financial Officer who were serving as officers at December 31, 2011. “Company
Benefit Plans” means all benefit and compensation plans, agreements,
commitments, practices or arrangements of any type maintained or sponsored by
the Company or any Company Subsidiary for its current and former employees,
directors and individual consultants.
      (ii) Except as would not reasonably be expected to result in a liability
that would be material to the Company and the Company Subsidiaries taken as a
whole, (i) each Company Benefit Plan that is required to be registered with, or
approved by, a Governmental Entity in the Commonwealth of Puerto Rico, the
United States or any other jurisdiction has been so registered with or approved
by that Governmental Entity, and (ii) each Company Benefit Plan has been
maintained in all material respects in accordance with its terms and any
applicable provisions of law (including, if applicable, the U.S. Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), the Code, the
Internal Revenue Code of New Puerto Rico, the Troubled Asset Relief Program, and
the Emergency Economic Stabilization Act of 2008).
      (iii) No Company Benefit Plan is (x) a pension plan (of the type described
in Section 3(2) of ERISA) subject to statutory minimum funding requirements
under Title IV of ERISA, Section 412 of the Code, or similar law; (y) a
“multiemployer plan” (of the type described in Section 3(37) of ERISA), or
(z) an “employee welfare plan” (of the type described in Section 3(1) of ERISA)
providing benefits, including death or medical

12



--------------------------------------------------------------------------------



 



benefits, beyond termination of service or retirement other than coverage
mandated by the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, or similar law, and at the sole expense of the participant or the
participant’s beneficiary. Neither the Company nor any Company Subsidiary would
reasonably be expected to have any liability with respect to any plan described
in (x), (y), or (z) of this subsection or otherwise as a result of any trade or
business that is or during the past six years has been treated as a single
employer with the Company or any Company Subsidiary under Section 414(b), (c),
(m) or (o) of the Code or Section 4001(b) of ERISA.
     (iv) Neither the execution of this Agreement nor the consummation of the
transactions contemplated by this Agreement will give rise to a change in
control under, or result in the breach or the violation of, or the acceleration
of any right under, or result in any additional rights, or the triggering of any
anti-dilution adjustment under an equity plan sponsored by the Company or any of
the Company Subsidiaries or an employment agreement or other contract or
agreement to which the Company or any of the Company Subsidiaries is a party.
     (v) Neither the Company nor any of the Company Subsidiaries has a contract,
plan or commitment, whether legally binding or not, to create any additional
Company Benefit Plan or to modify any existing Company Benefit Plan in a manner
that would increase materially the expense of maintaining such Company Benefit
Plan above the level of the expense incurred therefore for the most recent
fiscal year.
          (y) Investment Company or Investment Adviser. Neither the Company nor
any of the Company Subsidiaries is required to be registered as an investment
company under the Investment Company Act of 1940, as amended, or to be
registered under the Investment Advisers Act of 1940, as amended.
          (z) Compliance with Banking Laws and Regulations. Neither the Company
nor any of the Company Subsidiaries (including FirstBank) (i) is subject to (or
has been advised that a Governmental Entity that regulates banking activities in
any location in which the Company or any Company Subsidiary conducts banking
activities (including the FDIC, the OCFI and the Federal Reserve) (each a “Bank
Regulatory Agency”) is considering issuing, initiating or ordering) any
cease-and-desist or similar order, or any enforcement action commenced, by any
Bank Regulatory Agency or (ii) is a party to any written agreement, consent
agreement or memorandum of understanding with, or any commitment letter or
written undertaking to, any Bank Regulatory Agency, and no resolution of the
Board of Directors of the Company or any of the Company Subsidiaries (including
FirstBank) is in effect that was adopted at the request of a Bank Regulatory
Agency that restricts in any material respect the conduct of its business or
that relates in a material manner to its capital adequacy, its liquidity and
funding policies and practices, its ability to pay dividends, its credit, risk
management or compliance policies, its internal controls, its management or its
operations or business, other than the FDIC Consent Order, the OCFI Order, the
Federal Reserve Agreement and a confidential agreement dated September 28, 2010
with a Bank Regulatory Agency. The Company and each of the Company Subsidiaries
is in compliance in all material respects with all agreements, commitments and
undertakings it has made to a Governmental Entity that are currently in effect
(including the FDIC Consent Order, the OCFI Order and the Federal Reserve
Agreement) and neither the Company nor any of the Company Subsidiaries has
received any notice from any Bank Regulatory Agency indicating that either the
Company or any of the Company Subsidiaries is not in compliance in all material
respects with any such agreement, commitment or undertaking.

13



--------------------------------------------------------------------------------



 



          (aa) Compliance with Mortgage Laws and Sale of Mortgage Loans. The
Company and the Company Subsidiaries have complied in all material respects with
(i) all requirements of applicable laws and governmental regulations with
respect to the origination, purchase, sale, insuring or servicing of or filing
of claims in connection with mortgage loans, including all laws and governmental
regulations with respect to documentation in connection with the origination,
processing, underwriting (including credit approval), purchase and servicing of
mortgage loans, real estate settlement procedures, consumer protection, truth in
lending, fair housing, transfers of servicing, collection practices, equal
credit opportunity and adjustable rate mortgages, (ii) with regard to mortgage
loans any of them has sold to any Agency, any agreements with, or applicable
rules, regulations, guidelines or other requirements of, any Agency to which the
mortgage loans were sold, in each case, except failures to comply that would not
reasonably be expected, in aggregate, to have a Company Material Adverse Effect,
(iii) the responsibilities and obligations relating to mortgage loans set forth
in any agreement between the Company or any of the Company Subsidiaries and any
such Agency, Loan Investor or Insurer, and (iv) the terms and provisions of any
mortgage or other collateral documents and other loan documents with respect to
each mortgage loan, in the case of this clause (iv) only, except as would not
cause a Company Material Adverse Effect. Neither the Company nor any of the
Company Subsidiaries has received a written claim from any Agency, Loan Investor
or Insurer to the effect that the Company or any of the Company Subsidiaries has
failed to comply in any material respect with applicable underwriting standards
or guidelines with respect to mortgage loans sold by the Company or any of the
Company Subsidiaries to an Agency or Loan Investor or with respect to any sale
of mortgage servicing rights, or a written notice from any Agency, Loan Investor
or Insurer restricting the activities (including commitment authority) of the
Company or any of the Company Subsidiaries or terminating or giving notice of
intent to terminate its relationship with the Company or any of the Company
Subsidiaries because of poor performance, poor loan quality or concern with
respect to the Company’s or any of the Company Subsidiaries’ compliance with
laws. For purposes of this Section 3.1(aa):
     (i) “Agency ” shall mean the Federal Housing Administration, the Federal
Home Loan Mortgage Corporation, the Federal National Mortgage Association, the
Government National Mortgage Association, or any other federal or state agency
with authority to (i) determine any investment, origination, lending or
servicing requirements with regard to mortgage loans originated, purchased or
serviced by the Company or any of the Company Subsidiaries or (ii) originate,
purchase, or service mortgage loans, or otherwise promote mortgage lending,
including, without limitation, state and local housing finance authorities;
     (ii) “Loan Investor ” shall mean any person (including an Agency) having a
beneficial interest in any mortgage loan originated, purchased or serviced by
the Company or any of the Company Subsidiaries or a security backed by or
representing an interest in any such mortgage loan; and
     (iii) “Insurer ” shall mean a person who insures or guarantees for the
benefit of the mortgagee all or any portion of the risk of loss upon borrower
default on any of the mortgage loans originated, purchased or serviced by the
Company or any of the Company Subsidiaries, including the Federal Housing
Administration, the United States Department of Veterans’ Affairs, the Rural
Housing Service of the U.S. Department of Agriculture and any private mortgage
insurer, and providers of hazard, title or other insurance with respect to such
mortgage loans or the related collateral.

14



--------------------------------------------------------------------------------



 



          (bb) Risk Management. The Company and the Company Subsidiaries have in
place risk management policies and procedures sufficient in scope and operation
to provide reasonable protection against risks of the type and in amounts
reasonably expected to be incurred by entities that are similar to the Company
and the Company Subsidiaries in size and in the lines of business in which they
are engaged. All material derivative instruments entered into by the Company or
the Company Subsidiaries for their own accounts were entered into (i) in the
ordinary course of business only for the purposes of mitigating identified
risks, (ii) in accordance with prudent practices and in all material respects
with all applicable laws, rules, regulations and regulatory policies, and
(iii) with counterparties that, at the time, the Company or the applicable
Company Subsidiary believed to be financially responsible. Each such material
derivative instrument constitutes a valid and legally binding obligation of the
Company or one or more of the Company Subsidiaries, enforceable in accordance
with its terms and, to the knowledge of the Company, neither the Company nor any
of the Company Subsidiaries, nor any other party thereto, is in material breach
of or has materially defaulted under any such agreement or arrangement.
          (cc) Patriot Act, Office of Foreign Asset Controls; Anti-Money
Laundering. The operations of the Company and the Company Subsidiaries are being
conducted in compliance in all material respects with applicable financial
recordkeeping, reporting and other requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the United and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, any applicable order or regulation issued by the Office
of Foreign Assets Control of the U.S. Department of the Treasury (“OFAC”), or
any other applicable anti-money laundering or anti-terrorist-financing statutes,
rules or regulations of any jurisdictions, and no action or proceeding by or
before any Governmental Entity alleging violations of anti-money laundering
statutes or anti-terrorist financing statutes by the Company or any of the
Company Subsidiaries is pending or, to the knowledge of the Company, threatened,
except, in each case, as would not reasonably be expected, individually or in
the aggregate, to have a Company Material Adverse Effect. None of the Company or
any of the Company Subsidiaries has, since December 31, 2008, nor to the
knowledge of the Company has any other person on behalf of the Company or any of
the Company Subsidiaries that qualifies as a “financial institution” under U.S.
anti-money laundering laws, knowingly acted, by itself or in conjunction with
another, in any act in connection with the concealment of any currency,
securities or other proprietary interest that is the result of a felony as
defined in U.S. anti-money laundering laws (“Unlawful Gains”), nor knowingly
accepted, transported, stored, dealt in or brokered any sale, purchase or any
transaction of any other nature for Unlawful Gains. Each of the Company and, to
the extent it qualifies as a “financial institution” under U.S. anti-money
laundering laws, any of the Company Subsidiaries has implemented in all material
respects such anti-money laundering mechanisms and kept and filed all material
reports and other necessary material documents as required by, and otherwise
complied in all material respects with, U.S. anti-money laundering laws and
rules and regulations thereunder. None of the Company or any of the Company
Subsidiaries, nor any of their respective directors, officers, agents, employees
or any other persons acting on their behalf, will knowingly directly or
indirectly lend, contribute or otherwise make available any funds to any
subsidiary, joint venture partner or other person or entity for the purpose of
financing the activities of any person currently subject to U.S. sanctions
administered by OFAC.
          (dd) Foreign Corrupt Practices Act. None of the Company or any of the
Company Subsidiaries, nor any of their respective directors, officers, agents,
employees or any other persons acting on their behalf (i) has violated the
Foreign Corrupt Practices Act, 15 U.S.C. § 78dd-1 et seq., as amended, or any
other similar applicable foreign, federal, or state legal

15



--------------------------------------------------------------------------------



 



requirement, including making or providing, or causing to be made or provided,
directly or indirectly, any payment or thing of value to a foreign official,
foreign political party, candidate for office or any other person knowing that
the person shall pay or offer to pay the foreign official, party or candidate,
for the purpose of influencing a decision, inducing an official to violate their
lawful duty, securing any improper advantage, or inducing a foreign official to
use his or her influence to affect a governmental decision, (ii) has paid,
accepted or received any unlawful contributions, payments, expenditures or
gifts, or (iii) has violated or operated in noncompliance with any export
restrictions, anti-terrorism law or regulation, anti-boycott regulations or
embargo regulations.
          (ee) Insurance. The Company and each of the Company Subsidiaries is
presently insured, and during each of the past three calendar years (or during
such lesser period of time as the Company has owned such subsidiary) has been
insured, for reasonable amounts with financially sound and reputable insurance
companies against such risks as companies engaged in a similar business would,
in accordance with good business practice, customarily be insured.
          (ff) Core Deposits and Certificates of Deposits. As of the date
hereof, FirstBank has at least $3,475,000,000 in core deposits (including money
market, demand, checking, savings and transactional accounts and excluding
secured governmental deposits and certificates of deposits) and at least
$1,825,000,000 in certificates of deposits, excluding governmental and brokered
deposits.
          (gg) Loans to Affiliates; Loans to Directors and Officers. Neither the
Company nor any of the Company Subsidiaries is a party to any loan, loan
agreement, note or borrowing arrangement (including leases, credit enhancements,
commitments, guarantees and interest-bearing liabilities) (each, a “Loan”) with
any director or executive officer of the Company or any of the Company
Subsidiaries or shareholder of the Company that beneficially owns five percent
or more of the Common Stock of the Company. All Loans with any executive officer
of the Company or any of the Company Subsidiaries or shareholder of the Company
are made in compliance with the applicable requirements of the Federal Reserve
Board’s Regulation O.
          (hh) Compliance with Securities Laws. Neither the Company nor any
person acting on its behalf has taken any action (including, offering any
securities of the Company under circumstances which would require the
integration of such offering with the offering of any of the securities to be
issued pursuant to this Agreement or any other Investor Agreement with any Other
Investors for purposes of the Securities Act and the rules and regulations of
the SEC promulgated thereunder) which might subject the offering, issuance or
sale of any of the securities to be issued pursuant to this Agreement or any
other Investor Agreement with any Other Investors to the registration
requirements of the Securities Act or that would cause the sale of Common Stock
under this and the other Investor Agreements not to be eligible for the
exemption from the registration requirements of the Securities Act contained in
Section 4(2) of that Act.
          (ii) Commitments and Contracts. Each agreement to which the Company or
any Company Subsidiary is a party which is a “material contract” within the
meaning of Item 601(b)(10) of Regulation S-K (each, a “Company Significant
Agreement”) is valid and binding on the Company and the Company Subsidiaries, as
applicable, and, and insofar as any officer of the Company is aware, is valid
and binding on the other party or parties to it, and is in full force and
effect. The Company and each of the Company Subsidiaries, as applicable, are in
all material respects in compliance with and have in all material respects
performed all obligations

16



--------------------------------------------------------------------------------



 



required to be performed by them to date under each Company Significant
Agreement. Neither the Company nor any of the Company Subsidiaries knows of, or
has received notice of, any material violation or default (or any condition
which with the passage of time or the giving of notice would cause such a
violation of or a default) by the Company or any Company Subsidiary under any
Company Significant Agreement. As of the date of this Agreement, there are no
material transactions or series of related transactions, agreements,
arrangements or understandings, nor are there any currently proposed material
transactions, or series of related transactions between the Company or any
Company Subsidiaries, on the one hand, and the Company, any current or former
director or executive officer of the Company or any Company Subsidiaries or any
person who beneficially owns 5% or more of the Common Stock (or any of such
person’s immediate family members or affiliates) (other than Company
Subsidiaries), on the other hand.
          (jj) Properties and Leases. The Company and the Company Subsidiaries
have good and marketable title to all real properties and good title to all
other properties and assets owned by them (other than any assets the Company or
any of the Company Subsidiaries has repossessed), in each case, free from Liens
that would affect the value thereof or interfere with the use made or to be made
thereof by them in any material respect. The Company and the Company
Subsidiaries own or lease all properties that are necessary to their operations
as now conducted. All leases of real property and all other leases material to
the Company or any of the Company Subsidiaries pursuant to which the Company or
any such Company Subsidiary, as lessee, leases real or personal property are
valid and effective in accordance with their respective terms, and there is not,
under any such lease, any existing default by the Company or such Company
Subsidiary or any event which, with notice or lapse of time or both, would
constitute such a default except for such as would not reasonably be expected to
have a Company Material Adverse Effect.
          (kk) Intellectual Property Rights.
     (i) The Company and the Company Subsidiaries own or possess adequate rights
or licenses to use all material Intellectual Property rights (“Intellectual
Property Rights”) necessary to conduct their business as conducted on the date
of this Agreement and as presently contemplated to be conducted in the future.
To the knowledge of the Company, no product or service of the Company or the
Company Subsidiaries infringes the Intellectual Property Rights of others. The
Company and the Company Subsidiaries have not received notice of any claim being
made or brought, or, to the knowledge of the Company, being threatened, against
the Company or any of the Company Subsidiaries (i) regarding their Intellectual
Property Rights that are necessary to conduct their business as conducted on the
date of this Agreement and as presently contemplated to be conducted in the
future, or (ii) that the products or services of the Company or the Company
Subsidiaries infringe the Intellectual Property Rights of others. The computers,
computer software, firmware, middleware, servers, workstations, routers, hubs,
switches, data communications lines, and all other information technology
equipment, and all associated documentation used in the business of the Company
and the Company Subsidiaries (the “IT Assets”) operate and perform in all
material respects in accordance with their documentation and functional
specifications and otherwise as required in connection with the business. To the
Company’s knowledge, no person has gained unauthorized access to the IT Assets.
The Company and the Company Subsidiaries have implemented reasonable backup and
disaster recovery technology consistent with industry practices. The Company and
the Company Subsidiaries take reasonable measures, directly or indirectly, to
ensure the

17



--------------------------------------------------------------------------------



 



confidentiality, privacy and security of customer, employee and other
confidential information. The Company and the Company Subsidiaries have complied
with all internet domain name registration and other requirements of internet
domain registrars concerning internet domain names that are used in the
business. Without limiting the foregoing, the Company and the Company
Subsidiaries (A) own or have the valid right to use all the names that are
material to the conduct of their businesses or the maintenance of their customer
goodwill, including the name “FirstBank”, in all applicable jurisdictions, free
and clear of all Liens and (B) have not granted to any third party, by license
or otherwise, any right or interest in or to use any such name other than in
connection with relationships between those third parties and the Company or
Company Subsidiaries. No third party has asserted any rights in any geographic
area in which it competes with the Company or a Company Subsidiary to any name
that is material to the business of the Company or a Company Subsidiary with
which the third party competes.
     (ii) For the purposes of this Agreement, “Intellectual Property” shall mean
trademarks, service marks, brand names, certification marks, trade dress, domain
names and other indications of origin, the goodwill associated with the
foregoing and registrations in any jurisdiction of, and applications in any
jurisdiction to register, the foregoing, including any extension, modification
or renewal of any such registration or application; inventions, discoveries and
ideas, whether patentable or not, in any jurisdiction; patents, applications for
patents (including divisions, continuations, continuations in part and renewal
applications), and any renewals, extensions or reissues thereof, in any
jurisdiction; nonpublic information, know-how, trade secrets and confidential
information and rights in any jurisdiction to limit the use or disclosure
thereof by any person; writings and other works, whether copyrightable or not,
in any jurisdiction; and registrations or applications for registration of
copyrights in any jurisdiction, and any renewals or extensions thereof; and any
similar intellectual property or proprietary rights.
     3.2 Representations and Warranties of the Investors. Each Investor
represents and warrants, severally and not jointly and only with respect to
itself, to the Company as follows:
          (a) Organization and Power. The Investor is duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it was
formed and the Investor is duly qualified to do business in all jurisdictions
where failure to be qualified could reasonably be expected to affect adversely
the Investor’s ability to carry out the transactions that are the subject of
this Agreement. The Investor is an entity advised by an affiliate of Oaktree
Capital Management, L.P.
          (b) Authorization. The Investor has all power and authority that is
necessary to enable it to enter into this Agreement and carry out the
transactions contemplated by this Agreement. All actions necessary to authorize
the Investor to enter into this Agreement and carry out the transactions
contemplated by it have been taken. This Agreement has been duly executed by the
Investor and, assuming due execution by the Company, it is a valid and binding
agreement of the Investor, enforceable against the Investor in accordance with
its terms.
          (c) No Conflict. Neither the execution and delivery of this Agreement
by the Investor nor the consummation of the transactions contemplated by this
Agreement will violate, result in a breach of, or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under, (i) the certificate of incorporation and bylaws or other

18



--------------------------------------------------------------------------------



 



organizational documents of the Investor, (ii) any agreement or instrument to
which the Investor or any of its subsidiaries is a party or by which any of them
is bound, or (iii) except as set forth on Schedule 3.2, any law, or any order,
rule or regulation of any Governmental Entity having jurisdiction over the
Investor or any of its subsidiaries, except violations, breaches or defaults
that would not reasonably be expected to affect adversely the Investor’s ability
to carry out the transactions that are the subject of this Agreement when and as
contemplated by this Agreement.
          (d) Consents and Approvals. Except as set forth on Schedule 3.2,
neither the execution and delivery of this Agreement by the Investor, nor the
completion by the Investor of the transactions that are the subject of this
Agreement, requires the consent of, approval by, or a filing or notification by
the Investor with, any Governmental Entity, other than filings under the
Exchange Act reporting the purchase of Common Stock by the Investor and filings,
notifications, clearances or approvals that may be required to be made or given
with or to, or obtained from, the Federal Reserve Board, the FDIC, the OCFI or
any other Governmental Entity, including any banking or insurance regulatory
agency, as a result of its jurisdiction over the Company or any of the Company
Subsidiaries (including FirstBank) or persons who control the Company. At the
date of this Agreement, the Investor does not know of any reason that any
Governmental Entity would not give any required consent to, or approval of, the
Investors’ acquiring the Acquired Common Stock as contemplated by this
Agreement. The transactions that are contemplated by this Agreement qualify for
an exemption from the reporting or waiting period requirements of the HSR Act
under Section 7A(c) of the HSR Act.
          (e) Ownership. The Investor and its affiliates do not own an interest
in any depository institution such that the acquisition by the Investors of the
Acquired Common Stock would cause FirstBank and that depository institution to
become “commonly controlled insured depository institutions” (as that term is
defined for purposes of Section 5(e) of the Federal Deposit Insurance Act).
Except as shown on the signature page of this Agreement, neither the Investor
nor any affiliate of the Investor (other than an affiliate as to which the
Investor does not control decisions regarding the purchase, sale or voting of
securities) owns any Common Stock of the Company.
          (f) Financial Capacity. The Investor has, or has legally binding
commitments from equity investors, lenders or both to provide, and the Investor
will have on the Closing Date, all the funds the Investor will require to enable
the Investor to pay the purchase price for the Acquired Common Stock it will be
purchasing as described in Section 1.1 when and as contemplated by this
Agreement.
          (g) Accredited Investor. The Investor either (i) is an accredited
investor, as that term is defined in SEC Rule 501 under the Securities Act, of
the type described in clause (1), (2), (3), (4) or (7) of that Rule, and has
such knowledge and experience in financial and business matters and in
investments similar to the purchase of the Acquired Common Stock that it is
capable of evaluating the merits and risks of its investment in the Acquired
Common Stock and of making an informed investment decision regarding the
purchase of the Acquired Common Stock, or (ii) is not a U.S. person, as that
term is defined in SEC Regulation S under the Securities Act and is acquiring
the Acquired Common Stock outside the United States. The Investor is aware that
the Acquired Common Stock is being offered in a transaction not involving a
public offering in the United States, that the offer and sale of the Acquired
Common Stock has not been registered under the Securities Act, and that the
Investor may only sell or transfer Acquired Common Stock under the limited
circumstances set forth in Article 7. The Investor will be acquiring the
Acquired Common Stock for investment, and not with a view to distributing the

19



--------------------------------------------------------------------------------



 



Acquired Common Stock in violation of securities laws, except that the Investor
may sell Acquired Common Stock, to the extent permitted by Article 7, in
transactions registered under the Securities Act.
          (h) Investment Purpose. The Investor will be acquiring the Acquired
Common Stock for investment (as that term is defined in the rules under the HSR
Act) and, assuming the Company’s representations and warranties in
Section 3.1(h) are correct, the acquisition of the Acquired Common Stock by the
Investor as contemplated by this Agreement will not result in the Investor’s
owning 25% or more of the outstanding Common Stock. The Investor is not acting
in concert with any other party to an Investor Agreement with regard to the
purchase of Common Stock and the Investor has no agreements or understandings
with any other persons (other than the other Investor signatory to this
Agreement and the Investor’s agreements with the Company in this Agreement)
regarding actions as a stockholder of the Company after the Closing Date.
          (i) Investor’s Decision. The Investor’s decision to enter into this
Agreement and to purchase the Acquired Common Stock it has agreed to purchase
was based on the Investor’s or its adviser’s independent analysis of the merits
and risks of an investment in Acquired Common Stock, taking into account the
Investor’s own financial circumstances. The Investor did not rely in making that
decision upon any analysis prepared by, or investment advice received from, the
Company or any financial advisor, placement agent or other person acting on
behalf of the Company. The Investor is, however, relying on the representations
and warranties of the Company in this Agreement in making its decision to
purchase Acquired Common Stock.
ARTICLE 4
ACTIONS PRIOR TO THE TRANSACTION
     4.1 Stockholder Approval. Unless the NYSE informs the Company that the NYSE
rules (including Rule 312.03 of the NYSE Listed Company Manual) do not require
(whether because the NYSE requirement has been satisfied by prior stockholder
approvals, or because of an exception, a waiver or otherwise) approval by the
Company’s stockholders of the transactions that are the subject of the Investor
Agreements, within 20 days after the date of this Agreement, the Company will
file with the SEC a preliminary proxy statement relating to a special
stockholders meeting at which the Company’s stockholders will be asked to
approve the transactions that are the subject of the Investor Agreements in
accordance with Rule 312.03 of the NYSE Listed Company Manual. The Company will
include in the proxy statement the unanimous recommendation of its Board of
Directors that the Company’s stockholders vote to approve the transactions that
are the subject of the Investor Agreements, unless, and solely to the extent,
the Board determines, after consultation with counsel, that in the exercise of
its fiduciary duties it must withdraw or modify that recommendation. A
withdrawal or modification of the recommendation of the Board shall not affect
the obligations of the Company to hold the meeting of the Company’s stockholders
contemplated by this Agreement. If the preliminary proxy statement has not been
filed with the SEC prior to the date of this Agreement, the Investors and their
counsel shall have the opportunity to review such preliminary proxy statement in
advance of the Company filing such preliminary proxy statement with the SEC, and
to provide comments thereon, which comments the Company shall give due and
reasonable consideration. The Company will provide any comments received from
the SEC to the Investors and their counsel as promptly as practicable upon
receipt thereof and shall use its reasonable best efforts to consult with the
Investors and their counsel and, to the extent it is not unreasonable for it to
do so, to resolve and comply with all comments of the staff of the SEC

20



--------------------------------------------------------------------------------



 



promptly, and to cause the proxy statement to be filed in definitive form and
distributed to the Company’s stockholders as promptly as practicable, either by
mail or by notice of internet access, and in any event within five Business Days
after the Company is informed by the staff of the SEC that they have no further
comments with regard to the proxy statement. The Company will cause the
stockholders meeting to which the proxy statement relates and at which the
Company’s stockholders will be asked to approve the transactions that are the
subject of the Investor Agreements to be held as promptly as practicable and no
more than 40 days after the Company distributes the proxy statement to its
stockholders.
     4.2 HSR Act Filings.
          (a) The purchase of the Acquired Common Stock by the Investors as
contemplated by this Agreement (either alone or together with the purchases of
Common Stock by Other Investors under the other Investor Agreements) qualifies
for an exemption from the reporting or waiting period requirements of the HSR
Act under Section 7A(c) of the HSR Act. In order to satisfy the requirements of
such exemption, the Investors and the Company will each make as promptly as
practicable any filings they are required to make in connection with such
exemption under the HSR Act and such other antitrust laws with regard to the
transactions that are the subject of this Agreement and each of them will take
all reasonable steps within its control (including providing information to the
Federal Trade Commission and the Department of Justice) to ensure the
transaction qualifies for the exemption under the HSR Act. Each of the Investors
and the Company will each provide information and cooperate in all other
respects to assist the other of them in ensuring that the transaction qualifies
for the exemption under the HSR Act.
          (b) If it is determined by any Governmental Entity that a filing with
regard to the transactions that are the subject of this Agreement is required
under the HSR Act (the HSR Act (notwithstanding the belief of the Company and
the Investors that those transactions are exempt from the reporting and waiting
period requirements of the HSR Act) or any other antitrust or competition laws
of any jurisdiction, each of the Investors and the Company will each provide
information and cooperate in all other respects to assist the other of them in
making the filing required under the HSR Act or other antitrust or competition
law. The Company will pay the filing fee that is required with regard to any
filing required under the HSR Act or any other antitrust or competition law.
     4.3 Listing of Shares. Promptly after the date of this Agreement, the
Company will file an application with the NYSE to list the shares of Common
Stock that it will be issuing under this Agreement and the other Investor
Agreements and the Company will use its best commercially reasonable efforts to
cause those shares to be authorized for listing upon notice of issuance.
     4.4 Change of Bank Control Act and Bank Holding Company Act. Each Investor
that is required to file a written notice with the Federal Reserve Board under
the Change in Bank Control Act of 1978, as amended (the “CBCA”) with respect to
such Investor’s proposed purchase of Acquired Common Stock will file that notice
within 20 Business Days after the date of this Agreement and will use its best
commercially reasonable efforts, including providing all information reasonably
requested by the Federal Reserve Board and entering into customary passivity
commitments, to obtain as promptly as practicable a written confirmation from
the Federal Reserve Board to the effect that such Investor’s purchase of the
Acquired Common Stock and the consummation of the transactions that are the
subject of this Agreement will not result in such Investor or any of its
affiliates being in control of the Company or of FirstBank for

21



--------------------------------------------------------------------------------



 



purposes of the Bank Holding Company Act or the Federal Reserve Board’s
Regulation Y, or otherwise being subject to regulation as a bank holding company
under that Act. The Company will cooperate with each Investor in all reasonable
respects with regard to such Investor’s efforts to obtain such confirmation from
the Federal Reserve Board. If the Federal Reserve Board requires revisions to
the structure of the transactions that are the subject of this Agreement before
it will give such confirmation, the Company and the Investors will cooperate to
make the necessary revisions, provided that neither the Company nor the
Investors will be required to revise the structure of those transactions in a
way that would impose a Materially Burdensome Regulatory Condition.
Notwithstanding anything to the contrary, neither the Investors nor any of their
affiliates shall be required to comply with, agree to, or suffer to exist, any
requirement, condition, restriction or limitation (other than customary
passivity commitments or other requirements, conditions, restrictions,
restrictions or limitations that are customary for similarly situated
investments) arising pursuant to any notice to, registration, declaration or
filing with, exemption or review by, or authorization, order, consent or
approval of, any Governmental Entity, that when used in reference to an
Investor’s or the Company’s obligations hereunder or a condition to an
Investor’s or the Company’s obligations hereunder, is, in the good faith
reasonable judgment of such Investor or the Company, as the case may be,
materially burdensome on, or would materially reduce the economic benefits of
the transactions contemplated by this Agreement to, such Investor or the Company
or any of their affiliates (any such requirement, condition, restriction or
limitation, a “Materially Burdensome Regulatory Condition”).
     4.5 Most Favored Terms. The Company has not entered into and will not enter
into any Investor Agreement, or amend any Investor Agreement, with any Other
Investor so that such other Investor Agreement is in any respect more favorable
to the Other Investor that is a party to such Investor Agreement than this
Agreement is to the Investors, including with respect to the Per Share Price, or
that gives any Other Investor or group of affiliated Other Investors the right
to purchase more shares of Common Stock than the total number of shares to be
purchased by all the Investors, unless the Company modifies this Agreement so
that it provides the Investors with the same rights and benefits that are
provided to the Other Investor under the Investor Agreement to which it is a
party (or the Company offers to modify this Agreement in that manner but the
Investors refuse to agree to such modification). To the extent funds are raised
via private placements, the Company shall provide the Investors with copies of
any and all written documents the Company or its representatives prepare for the
purposes of such private placements, including the offering memorandum, and
shall cooperate with the Investors to incorporate the Investors’ reasonable
comments provided on a timely basis regarding any such documents that are
finalized after the date of this Agreement prior to furnishing such documents to
the participants in such private placements.
     4.6 Notice of Adverse Occurrences. The Company shall promptly provide the
Investors with written notice of the occurrence of any circumstance, change,
effect, event, fact or development occurring between the date hereof and the
Closing Date and relating to the Company or any of the Company’s Subsidiaries of
which the Company has knowledge and which (a) causes any representation and
warranty in Section 3.1 to cease to be correct, (b) could give rise to a
Material Adverse Change in the financial condition, results of operations,
business or prospects of the Company and the Company’s Subsidiaries taken as a
whole, or (c) has, or in the Company’s reasonable judgment could give rise to, a
Company Material Adverse Effect.
     4.7 Reasonable Best Efforts. Subject to the terms and conditions of this
Agreement, the Company and the Investors will use their respective reasonable
best efforts to

22



--------------------------------------------------------------------------------



 



take, or cause to be taken, all appropriate actions, to do, or cause to be done,
and assist and cooperate with the other parties in doing, all things necessary,
proper or advisable to consummate, in the most expeditious manner practicable,
the transactions contemplated by this Agreement, including causing the
satisfaction and fulfillment of all the conditions set forth in Article 5.
Without limiting the foregoing, the Company shall use its reasonable best
efforts, in order to cause the condition set forth in Section 5.2(h) to be
fulfilled at the Closing, to cause the conversion of the Series G Preferred
Stock to take place at the Closing or as promptly as practicable after the
Closing, and if the conversion will not occur until after the Closing, to obtain
from all the holders of the Series G Preferred Stock written assurances at or
before the Closing that on the Closing Date, effective immediately after (but
subject to) the completion of the sales of Common Stock contemplated by this
Agreement and the other Investor Agreements, the Company will have the right to
cause all the shares of Series G Preferred Stock to be converted into Common
Stock.
     4.8 Election of Independent Chairman and Independent Directors; Board
Representative.
          (a) At or before the Closing, the Company’s Board of Directors will
elect as Chairman of the Board a person of national reputation within the
banking community who (i) is independent of the Company, the Investors and the
Other Investors; (ii) has “banking or related financial management expertise”
within the meaning of 12 U.S.C. Section 1831m(g)(1)(C)(i) and 12 C.F.R.
Part 363, Appendix A, Section 32; (iii) has served, within the last three years,
as the Chief Executive Officer, President, Chief Financial Officer, Chief Risk
Officer, Chief Credit Officer or non-executive director of an insured depository
institution or insured depository institution holding company of comparable or
greater size as FirstBank, and (iv) has significant experience working with
United States bank regulatory agencies. Subject to the requirements set forth in
Section 5.2(b), if the Company, despite exercising good faith best efforts, is
not able to find by the Closing Date a person with the qualifications described
in the preceding sentence who is willing to serve as Chairman of the Board, the
Company will use its good faith best efforts to identify such a person and cause
that person to become Chairman of the Board as promptly as practicable after the
Closing.
          (b) The Company shall cause the Board Representative to be elected or
appointed, subject to satisfaction of all legal and governance requirements
regarding service as a director of the Company and to the approval of the
Company’s Corporate Governance and Nominating Committee (the “Nominating
Committee”) (such approval not to be unreasonably withheld or delayed), to the
Board of Directors on the Closing Date, and thereafter, as long as the Investors
own in the aggregate at least 25% of the number of shares of Acquired Common
Stock acquired by the Investors on the Closing Date (the “Qualifying Ownership
Interest ”), the Company will include the Board Representative among the
Company’s and its directors’ nominees for election to the Board of Directors at
all of the Company’s applicable annual meetings, subject to satisfaction of all
legal and governance requirements regarding service as a director of the Company
and to the approval of the Nominating Committee (such approval not to be
unreasonably withheld or delayed). If the Nominating Committee determines that
the Board Representative is not qualified to serve on the Board of Directors of
the Company, the Investors will have the right to designate a different Board
Representative. If the Investors no longer have a Qualifying Ownership Interest,
the Investors shall have no further rights under this Section 4.8 and, at the
written request of the Board of Directors, shall use all reasonable best efforts
to cause their Board Representative to resign from the Board of Directors as
promptly as possible thereafter. The Board of Directors shall cause the Board
Representative to be appointed to two committees of the Board as

23



--------------------------------------------------------------------------------



 



requested by the Board Representative, so long as the Board Representative
qualifies to serve on such committees under the applicable rules of the NYSE (or
such other market as is the principal market for the Common Stock), the SEC and
the Company’s corporate governance guidelines and the charters of such
committees.
          (c) The Company shall use its reasonable best efforts to cause the
Board Representative to be elected as a director of the Company by the
stockholders of the Company and the Company shall solicit proxies for the Board
Representative to the same extent as it does for any of its other nominees to
the Board of Directors.
          (d) Subject to Section 4.8(b), upon the death, resignation,
retirement, disqualification or removal from office of the Board Representative,
the Investors shall, in accordance with Section 4.8(g), have the right to
designate the replacement for the Board Representative, which replacement shall
satisfy all legal and governance requirements regarding service as a director of
the Company. The Board of Directors of the Company shall take all action
required to fill the vacancy resulting from the death, resignation, retirement,
disqualification or removal of the Board Representative with the designated
replacement, subject to satisfaction of all legal and governance requirements
regarding service as a director of the Company and to the approval of the
Nominating Committee (such approval not to be unreasonably withheld or delayed).
If the Nominating Committee determines that the designated replacement Board
Representative is not qualified to serve on the Board of Directors of the
Company, the Investors will have the right to designate a different replacement
Board Representative. After a person becomes a replacement Board Representative,
the provisions of this Section 4.8 will apply to that replacement Board
Representative to the same extent they apply to predecessor Board
Representatives.
          (e) The Company hereby agrees that, from and after the Closing Date,
for so long as the Investors own the Qualifying Ownership Interest, the Company
shall, subject to applicable law, invite a person designated by the Investors
and reasonably acceptable to the Board of Directors (the “Observer”) to attend
meetings of the Board of Directors (including any meetings of committees thereof
which the Board Representative is a member) in a nonvoting observer capacity. If
the Investors no longer own the Qualifying Interest, the Investors shall have no
further rights under this Section 4.8(e).
          (f) The Board Representative shall be entitled to the same
compensation and same indemnification in connection with his or her role as a
director as the other members of the Board of Directors, and the Board
Representative shall be entitled to reimbursement for documented, reasonable
out-of-pocket expenses incurred in attending meetings of the Board of Directors
or any committee thereof, to the same extent as the other members of the Board
of Directors. The Company shall notify the Board Representative and the Observer
of all regular meetings and special meetings of the Board of Directors and of
all regular and special meetings of any committee of the Board of Directors of
which the Board Representative is a member. The Company shall provide the Board
Representative and Observer with copies of all notices, minutes, consents and
other material that it provides to all other members of the Board of Directors
concurrently as such materials are provided to the other members.
          (g) For purposes of this Agreement, “Board Representative” means
Michael Harmon or such successor as the holders of a majority of the shares of
Common Stock held by the Investors shall designate.

24



--------------------------------------------------------------------------------



 



          (h) The Company agrees that a majority of the members of the Board of
Directors shall be independent of the Company, the Investors and the Other
Investors.
          (i) Following the Closing, the Company shall use its reasonable best
efforts to identify two (2) persons who will then be nominated by the Company
for election to the Board of Directors (subject to satisfaction of all legal and
governance requirements regarding service as a director of the Company and to
the approval of the Nominating Committee) at the Company’s Annual Meeting of
Stockholders to be held in April 2012, and each of whom (i) is not a member of
the Board of Directors prior to the Closing, (ii) is determined by the Board of
Directors to be independent of the Company, the Investors and the Other
Investors, (iii) has “banking or related financial management expertise” within
the meaning of 12 U.S.C. Section 1831m(g)(1)(C)(i) and 12 C.F.R. Part 363,
Appendix A, Section 32, and (iv) has served as a director of an insured
depository institution or insured depository institution holding company of
comparable or greater size as FirstBank. The Company shall use its reasonable
best efforts so that at all times after the Company’s annual meeting of
stockholders to be held in April 2012 as long as the Investors hold a Qualifying
Ownership Interest, a majority of the directors on the Board (other than
directors elected by the holders of the Company’s Series A through E Preferred
Stock, if they have the right to elect directors) will be comprised solely of
(i) persons designated by the Investors or by Other Investors as board
representatives through exercise of rights under Investor Agreements, (ii) a
Chairman of the Board who satisfies the qualifications set forth in
Section 4.8(a), and (iii) persons each of whom satisfies all the qualifications
set forth in this Section 4.8(i).
     4.9 Access; Confidentiality.
          (a) From the date of this Agreement, until the date when the shares of
Common Stock owned by the Investors represent less than the Qualifying Ownership
Interest, the Company shall ensure that upon reasonable notice, but no more than
once per quarter, the Company and its subsidiaries shall use reasonable efforts
to afford to the Investors and their representatives (including officers and
employees of the Investors, and counsel, accountants and other professionals
retained by the Investors) such access during normal business hours to its
books, records (including Tax returns and appropriate work papers of independent
auditors under normal professional courtesy), properties and personnel and to
such other information as the Investors may reasonably request.
          (b) Except as otherwise provided in Section 12.2, each party to this
Agreement shall hold, and shall cause its respective subsidiaries and their
directors, officers, employees, agents, consultants and advisors to hold, in
strict confidence, unless disclosure to a Governmental Entity is necessary or
appropriate in connection with any necessary regulatory approval or unless
compelled to disclose by judicial or administrative process or, upon the advice
of its counsel, by other requirement of law or the applicable requirements of
any Governmental Entity, all nonpublic records, books, contracts, instruments,
computer data and other data and information (collectively “Information”)
concerning the other party hereto furnished to it by such other party or its
representatives pursuant to this Agreement (except to the extent that such
information can be shown to have been (1) previously known by such party on a
nonconfidential basis, (2) in the public domain through no fault of such party
or (3) later lawfully acquired from other sources by the party to which it was
furnished), and neither party hereto shall release or disclose such Information
to any other person, except its auditors, attorneys, financial advisors, other
consultants and advisors and, to the extent permitted above, to bank regulatory
authorities.

25



--------------------------------------------------------------------------------



 



          (c) If, through the exercise of its rights under this Section 4.9 or
otherwise, an Investor obtains material non-public information about the
Company, that Investor will comply with all applicable provisions of law
relating to trading on the basis of material non-public information, including
SEC Rule 10b5-1.
     4.10 Conduct of the Business. Prior to the earlier of the Closing Date and
the termination of this Agreement pursuant to Article 9, the Company shall, and,
shall cause each of the Company Subsidiaries to: (a) use commercially reasonable
efforts to carry on its business in the ordinary course of business and use
reasonable best efforts to maintain and preserve its and its subsidiaries’
business (including its organization, assets, properties, goodwill and insurance
coverage) and preserve business relationships with customers, strategic
partners, suppliers, distributors and others having business dealings with it;
provided, that nothing in this clause (a) shall limit or require any actions
that the Board of Directors may, in good faith, determine to be inconsistent
with, or reasonably likely to be necessary to enable the Company and the Company
Subsidiaries to be able to comply with, the duties of the Board of Directors or
the Company’s obligations under applicable law or imposed by any Governmental
Entity and (b) consult with the Investors prior to taking any material actions
outside of the ordinary course of business. Without limiting the foregoing,
during the period from the date hereof until the Closing Date, the Company shall
and shall cause the Company Subsidiaries to, not take any of the following
actions: (i) grant or provide any severance or termination payments or benefits
to any director, officer or employee of the Company or any of its subsidiaries,
other than as required by any Company Benefit Plans; (ii) increase the
compensation, bonus or pension, welfare, severance or other benefits of, pay any
bonus to, or make any new equity awards to any director, officer or employee of
the Company or any of its subsidiaries, other than (x) as required by any
Company Benefit Plans or (y) increases in employee salaries, or bonus awards,
made in the ordinary course consistent with past practice, that do not in
aggregate exceed 5% of current aggregate employee salaries; (iii) establish,
adopt, amend or terminate any Company Benefit Plan or amend the terms of any
outstanding equity-based awards, except that the Company expects to inform
employees that it intends to adopt new equity incentive plans, or amend existing
equity incentive plans, in each case, after the Closing Date, so that the
Company will be able to make equity based awards to employees with regard to up
to 4% of the shares of Common Stock that will be outstanding after the Closing
and the conversion of the Series G Preferred Stock into Common Stock; (iv) take
any action to accelerate the vesting or payment, or fund or in any other way
secure the payment, of compensation or benefits under any Company Benefit Plan,
to the extent not already provided in any such Company Benefit Plan; (v) change
any actuarial or other assumptions used to calculate funding obligations with
respect to any Company Benefit Plan or to change the manner in which
contributions to such plans are made or the basis on which such contributions
are determined, except as may be required by GAAP; (vi) forgive any loans to
directors, officers or employees of the Company or any of the Company
Subsidiaries; (vii) amend its articles of incorporation, bylaws or other
comparable charter or organizational documents of the Company or any of the
Company Subsidiaries; (viii) except as contemplated or permitted by this
Agreement and the other Investor Agreements or required by Company Benefit
Plans, issue, deliver, sell, pledge or otherwise encumber or subject to any
lien, security interest or other encumbrance any shares of its capital stock,
any other voting securities or any securities convertible into, or any rights,
warrants or options, to acquire any such shares, voting securities or
convertible securities, of the Company or any of the Company Subsidiaries;
(ix) amend, modify or waive any material term of any outstanding security of the
Company or any of the Company Subsidiaries; (x) make or change any Tax election
or adopt or change any material Tax practice or policy (unless required by
applicable law) or change its fiscal year or accounting methods, policies or
practices (except as required by changes in GAAP; (xi) except as expressly
contemplated in the

26



--------------------------------------------------------------------------------



 



applicable organizational documents, adjust, split, combine or reclassify any of
the Company’s capital stock or issue or authorize the issuance of any other
securities in respect of, in lieu of or in substitution for shares of its
capital stock; (xii) purchase, redeem or otherwise acquire any shares of capital
stock of the Company or any other securities thereof or any rights, warrants or
options to acquire any such shares or securities (other than pursuant to any
Company Benefit Plan); or (xiii) authorize any of, or commit or agree to take
any of, the foregoing actions.
ARTICLE 5
CONDITIONS PRECEDENT TO TRANSACTION
     5.1 Conditions to the Company’s Obligations. The obligations of the Company
to complete the transactions that are the subject of this Agreement are subject
to satisfaction of the following conditions (any or all of which may be waived
by the Company):
          (a) (i) The representations and warranties of the Investors contained
in Section 3.2(a) and Section 3.2(b) will be true and correct in all material
respects as of the Closing Date with the same effect as though made on such date
(except that any representation and warranty that relates to a specified date or
a specified time period need only to have been true and correct with regard to
the specified date or time period) and (ii) all other representations and
warranties of the Investors contained in this Agreement will be true and correct
as of the Closing Date (without giving effect to any “material” or “materiality”
qualifications contained in such representations and warranties) with the same
effect as though made on such date (except that any representation and warranty
that relates to a specified date or a specified time period need only to have
been true and correct with regard to the specified date or time period), except,
in the case of this clause (ii) only, to the extent the failure of any such
representations or warranties to be true and correct would not, individually or
in the aggregate, prevent or materially delay the ability of the Investors to
perform their obligations under this Agreement and to consummate the
transactions contemplated hereby.
          (b) The Investors will have fulfilled in all material respects all
their obligations under this Agreement required to have been fulfilled on or
before the Closing Date.
          (c) No provision of any applicable law or regulation shall exist and
no order, decree, injunction or judgment will have been entered by any
Governmental Entity and be in force that invalidates this Agreement or restrains
the Company from completing the transactions that are the subject of this
Agreement and no actions or proceedings will be pending against the Company or
any of the Company Subsidiaries that, if decided against the Company or any of
the Company Subsidiaries, would (i) materially affect the operations of the
Company and the Company Subsidiaries taken as a whole or (ii) reasonably be
expected to require the Company or any of the Company Subsidiaries to pay
damages, in each case of clause (i) or (ii), in order to complete the
transactions that are the subject of the Investor Agreements (including this
Agreement) in an amount that would have a Company Material Adverse Effect.
          (d) The Company’s stockholders will have given the approval of the
issuances of Common Stock contemplated by the Investor Agreements that are
required by Rule 312.03 of the NYSE Listed Company Manual, or the NYSE will have
informed the Company in writing that it is not required to obtain that
stockholder approval (whether because the NYSE requirement has been satisfied by
prior stockholder approvals, or because of an exception, a waiver or otherwise).

27



--------------------------------------------------------------------------------



 



          (e) All approvals of the Federal Reserve Board, the FDIC, the OCFI and
all other Governmental Entities, including those with authority to regulate
banking or insurance, that are required to be obtained before the sales of
Common Stock contemplated by the Investor Agreements can be completed will have
been obtained.
          (f) The shares of Common Stock that will be issued under the Investor
Agreements will have been authorized for listing on the NYSE.
          (g) All the outstanding shares of Series G Preferred Stock will have
been converted into the number of shares of Common Stock determined in
accordance with the Certificate of Designations relating to the Series G
Preferred Stock as in effect on the date of this Agreement, or all the holders
of Series G Preferred Stock will have given written assurances that on the
Closing Date, effective immediately after (but subject to) the completion of the
sales of Common Stock contemplated by this Agreement and the other Investor
Agreements, the Company will have the right to cause all the shares of Series G
Preferred Stock to be converted into Common Stock.
          (h) The Company shall have received one or more certificates from the
Investors, dated as of the Closing Date, signed, as applicable, by an officer of
each Investor, certifying that the conditions set forth in Section 5.1(a) and
5.1(b) have been fulfilled.
     5.2 Conditions to the Investor’s Obligations. The obligations of the
Investors to complete the transactions that are the subject of this Agreement
are subject to satisfaction of the following conditions (any or all of which may
be waived by the Investors, and any or all of which will be deemed waived by the
Investors under the circumstances described in Section 5.3):
          (a) (i) The representations and warranties of the Company contained in
Section 3.1(h) will be true and correct in all respects as of the Closing Date
with the same effect as though made on such date (except for such inaccuracies
as are de minimis relative to Section 3.1(h) taken as a whole); (ii) the
representations and warranties of the Company contained in Section 3.1(a) (with
respect to the Company and its Significant Subsidiaries) and Section 3.1(c) will
be true and correct in all material respects as of the Closing Date with the
same effect as though made on such date (except that any representation and
warranty that relates to a specified date or a specified time period need only
to have been true and correct with regard to the specified date or time period);
and (iii) all other representations and warranties of the Company contained in
this Agreement will be true and correct as of the Closing Date (without giving
effect to any “Company Material Adverse Effect”, “material” or “materiality”
qualifications contained in such representations and warranties) with the same
effect as though made on such date (except that any representation and warranty
that relates to a specified date or a specified time period need only to have
been true and correct with regard to the specified date or time period), except,
in the case of this clause (iii) only, to the extent the failure of any such
representations or warranties to be true and correct would not, individually or
in the aggregate, have, or reasonably be expected to have, a Company Material
Adverse Effect.
          (b) The Company will have fulfilled in all material respects all its
obligations under this Agreement (including, for the avoidance of doubt, the
obligations required under the first sentence of Section 4.8(a)) required to
have been fulfilled on or before the Closing Date.
          (c) No provision of any applicable law or regulation shall exist and
no order, decree, injunction or judgment will have been entered by any
Governmental Entity and be in

28



--------------------------------------------------------------------------------



 



force that invalidates this Agreement or restrains any of the Investors from
completing the transactions that are the subject of this Agreement and no
actions or proceedings will be pending against any of the Investors or the
Company or any of the Company Subsidiaries that, if decided against any of the
Investors or the Company or any of the Company Subsidiaries, could require an
Investor to pay damages that would be material to such Investor, would impose a
Materially Burdensome Regulatory Condition or could reasonably be expected to
have a Company Material Adverse Effect.
          (d) Between the date of this Agreement and the Closing Date, there
will not have been a Material Adverse Change in the financial condition, results
of operations, business or prospects of the Company and the Company Subsidiaries
taken as a whole and nothing will have occurred that has had or would reasonably
be expected to have a Company Material Adverse Effect.
          (e) The Company’s stockholders will have given the approval of the
issuance of Common Stock contemplated by the Investor Agreements that are
required by NYSE listed company Rule 312.03, or the NYSE will have informed the
Company in writing that it is not required to obtain that stockholder approval
(whether because the NYSE requirement has been satisfied by prior stockholder
approvals, or because of an exception, a waiver or otherwise).
          (f) The shares of Common Stock that will be issued under Investor
Agreements will have been authorized for listing on the NYSE.
          (g) The Company will receive gross proceeds on or before the Closing
Date from sales of Common Stock under Investor Agreements (including this
Agreement) totaling at least $500 million and not more than (i) $550 million,
minus (ii) the purchase price of the shares expected to be issuable on exercise
of the rights expected to be issued in the Rights Offering.
          (h) (i) All the outstanding shares of Series G Preferred Stock will
have been converted into an aggregate of not more than the number of shares of
Common Stock calculated as provided in the Certificate of Designations relating
to the Series G Preferred Stock as in effect on the date of this Agreement and
all dividends and other amounts accrued or owing but unpaid in respect of the
Series G Preferred Stock shall have been paid in cash in full, or (ii) all the
holders of Series G Stock will have given written assurances that on the Closing
Date, effective immediately after (but subject to) the completion of the sales
of Common Stock contemplated by this Agreement and the other Investor
Agreements, the Company will have the right to cause all the shares of Series G
Preferred Stock to be converted into Common Stock and the Company shall have
delivered notice to the holders of the Series G Preferred Stock of such
conversion and done all things necessary to cause such conversion to occur and
to pay all dividends and other amounts accrued or owing but unpaid in respect of
the Series G Preferred Stock, in each case, immediately after (but subject to)
the completion of the sales of Common Stock contemplated by this Agreement and
the other Investor Agreements.
          (i) The Investors will have received confirmation from the Federal
Reserve Board, satisfactory to the Investors in their reasonable judgment, to
the effect that none of the Investors or any of their affiliates (which for
purposes of this paragraph shall include all “affiliates” as defined in the Bank
Holding Company Act or Regulation Y of the Federal Reserve) shall be deemed to
“control” the Company or any Company Subsidiary after the Closing Date for
purposes of the Bank Holding Company Act or Regulation Y of the Federal Reserve.

29



--------------------------------------------------------------------------------



 



          (j) All approvals of the Federal Reserve Board, the FDIC, the OCFI and
all other Governmental Entities, including those with authority to regulate
banking or insurance, that are required to be obtained before the sales of
Common Stock contemplated by the Investor Agreements can be completed will have
been obtained and no such approval shall impose or contain any Materially
Burdensome Regulatory Condition.
          (k) The Company shall not have received any notification from any of
the FDIC, the Federal Reserve Board and the OCFI to the effect that the capital
of the Company or of FirstBank is insufficient to meet any applicable minimum
capital requirement imposed by statute, regulation or Governmental Entity,
including any requirements as to the capitalization of FirstBank contained in or
arising out of the FDIC Consent Order and the OCFI Order or as to the
capitalization of the Company contained in or arising out of the Federal Reserve
Agreement, and any capital plan approved in connection therewith and in effect
with regard to the Company or FirstBank, as the case may be, or to the effect
that the Company will not be permitted to make acquisitions and to engage in all
aspects of its business and its currently proposed businesses without material
restrictions, including the imposition of a Materially Burdensome Regulatory
Condition.
          (l) No proceeding by any Governmental Entity shall be pending or
threatened in writing in which the Governmental Entity asserts that the Company,
FirstBank or any subsidiary of FirstBank has engaged in improper lending
practices.
          (m) The private letter ruling dated May 6, 2011, received by FirstBank
from the Puerto Rico Department of the Treasury, a true and correct copy of
which has been provided to the Investors (the “Ruling”), to the effect that the
issuance of Common Stock to the Investors and the Other Investors as
contemplated by the Investor Agreements will not reduce or limit the extent to
which FirstBank can apply losses incurred in 2010 or prior years to reduce
income taxes FirstBank would be required to pay to the Commonwealth of Puerto
Rico in 2011 or any subsequent year or years, shall continue to be in full force
and effect and not amended or modified in any respect.
          (n) In the event FirstBank’s Puerto Rico income tax returns have been
filed prior to the Closing Date, the net operating loss carryforward of
FirstBank as of December 31, 2010 as a result of losses that are reflected on
such income tax returns (at least some of which are or will be subject to audit)
will be at least $550,000,000.
          (o) As of the Closing Date, FirstBank shall have at least
$3,475,000,000 in core deposits (including, money market, demand, checking,
savings and transactional accounts and excluding secured governmental deposits
and certificates of deposits) and at least $1,825,000,000 in certificates of
deposits, excluding governmental and brokered deposits.
          (p) On the Closing Date, taking into account the transactions
contemplated by the Investor Agreements and assuming the full conversion of the
Series G Preferred Stock, the Company’s Tier 1 leverage ratio shall be no lower
than 10.75%.
          (q) The consummation of the transactions contemplated by the Investor
Agreements and the conversion of the Series G Preferred Stock will not cause the
Company or any Company Subsidiary to be required by GAAP to establish a new cost
basis for its assets through the application of push down accounting or
otherwise.

30



--------------------------------------------------------------------------------



 



          (r) The Company shall not be in default, and there shall not be any
condition which with the passage of time or the giving of notice, or both, would
result in a default, under repurchase agreements (so-called repos) or agreements
for borrowed money under which the Company has payment obligations totaling more
than $25 million.
          (s) The Investors shall have received the legal opinion(s),
substantially in the forms attached hereto as Exhibit B and Exhibit C,
respectively, of K&L Gates LLP and Martinez Odell & Calabria, P.S., counsel to
the Company.
          (t) The Investors shall have received (A) a certificate from the
Company, dated as of the Closing Date, signed by an officer of the Company,
certifying that the conditions set forth in Section 5.1(a) and 5.1(b) have been
fulfilled and (B) the items required to be delivered pursuant to the last
sentence of Section 2.2.
     5.3 Waiver of Conditions to Investor’s Obligations. If investors that have
signed Investor Agreements obligating them to purchase in total 75% of all the
shares of Common Stock that investors have agreed to purchase under all the
Investor Agreements that are in effect on the Closing Date (including this
Agreement) waive any of the conditions in Section 5.2 of this Agreement other
than Section 5.2(n) and comparable provisions of their Investor Agreements, the
Investors will be deemed to have waived that condition, or those conditions,
even if the Investor does not itself waive that condition or those conditions.
The condition in Section 5.2(n) may only be waived by an Investor as to itself,
and failure of the condition in that subsection with regard to an Investor will
only affect the obligations of that Investor.
ARTICLE 6
ADDITIONAL AGREEMENTS
     6.1 Company Obligation Regarding Adequate Public Information. Until such
time as the Investors no longer own any Registrable Securities, the Company
will:
          (a) File in a timely manner all reports it is required to file under
Section 13 of the Exchange Act, except that failure to file a report on Form 8-K
will not be a breach of this Agreement.
          (b) Do all things, in addition to filing required reports under
Section 13 of the Exchange Act, that are necessary so that adequate public
information, as defined in Rule 144(c) under the Securities Act, is available at
all times.
          (c) Upon request, furnish to the Investor a written statement as to
the Company’s compliance with the reporting conditions of Rule 144 under the
Securities Act, and a copy of the most recent annual or quarterly report of the
Company (which may be a Report on Form 10-K or 10-Q); and such other reports and
documents as the Investor may reasonably request in order to meet the
requirements of any rule that would allow the Investors to sell Registrable
Securities without registration under the Securities Act.
     6.2 Efforts to Maintain Listing. From the Closing Date until such time as
no Investor any longer owns any Registrable Securities, the Company will use its
reasonable best efforts to cause the Common Stock to be listed on either the New
York Stock Exchange or the Nasdaq Global Market (or a successor to one of those
exchanges).

31



--------------------------------------------------------------------------------



 



     6.3 Additional Regulatory Matters
          (a) The Company shall not take any action (including, any redemption,
repurchase or recapitalization of Common Stock, of securities or rights,
options, or warrants to purchase Common Stock, or securities of any type
whatsoever that are, or may become, convertible into or exchangeable into or
exercisable for Common Stock) that, based on the advice of counsel, could cause
any Investor or any of its affiliates to be deemed to become, or “control”, a
“bank holding company” with respect to the Company and its affiliates within the
meaning of the Bank Holding Company Act, including the rules and regulations
promulgated thereunder (or any successor provision).
          (b) Neither the Company nor the Investors shall take or permit to be
taken any action that would cause any subsidiary of the Company to become a
“commonly controlled insured depository institution” (as that term is defined
for purposes of 12 U.S.C. §1815(e), as may be amended or supplemented from time
to time, or any successor provision) with respect to any institution that is not
a direct or indirect subsidiary of the Company.
          (c) The Company shall not take, or permit to be taken, any action that
would reasonably be expected to cause any Investor to be subject to or bound by
the FDIC’s Statement of Policy on Qualifications for Failed Bank Acquisitions,
as it may be amended or supplemented from time to time, except with the prior
written consent of such Investor.
          (d) In the event that any party to this Agreement breaches its
obligations under this Section 6.3 or believes that it is reasonably likely to
breach such obligations, it shall immediately notify the other parties and shall
cooperate in good faith with such other parties to modify ownership or other
arrangements or take any other action, in each case, as is necessary to cure or
avoid such breach.
          (e) The Company shall, and shall cause FirstBank to, take all
necessary and appropriate actions within their commercially reasonable control
to:
     (i) ensure the continuing application of the Ruling;
     (ii) (A) supplement the ruling request submitted to the Puerto Rico
Treasury Department (the “PRTD”) on January 14, 2011 to include a request that
the PRTD rule that (x) the requirements of Puerto Rico Treasury
Article 1124(b)(2)-2 were met to allow FirstBank to use its net operating losses
to offset First Leasing & Rental Corporation’s income and (y) the transactions
contemplated by this Agreement do not cause a “change of identity” or a change
in the trade or business of FirstBank (within the meaning of Puerto Rico
Treasury Article 1124(b)(2)-2(a)(3)) and (B) confirm with the Puerto Rico
Treasury Department by filing for a ruling request (as may be necessary) that,
with respect to the net operating losses of FirstBank, the Company will continue
to meet the requirements of Puerto Rico Treasury Article 1124(b)(2)-2(a)(3)
during the net operating losses carryover period; and
     (iii) with respect to the mortgage tax credits granted by the Puerto Rico
Treasury Department that are set to expire June 30, 2011, either (x) timely
transfer such credits to one or more subsidiaries for timely application of such
credits against such subsidiaries’ 2010 Commonwealth of Puerto Rico Tax
liability, (y) timely apply for a refund for such credits from the Puerto Rico
Treasury Department, or (z) timely sell such credits to a third party in an
arm’s-length transaction.

32



--------------------------------------------------------------------------------



 



     6.4 Percentage Maintenance Rights
          (a) Sale of New Securities. After the Closing, for so long as the
Investors own Securities representing the Qualifying Ownership Interest (before
giving effect to any issuances triggering provisions of this Section 6.4), at
any time that the Company makes any public or nonpublic offering (including the
Rights Offering) or sale of any equity (including Common Stock, preferred stock
or restricted stock), or any securities, options or debt that is convertible
into or exercisable or exchangeable for equity or that includes an equity
component (such as, an “equity” kicker) (including any hybrid security) (any
such security, a “New Security”) (other than (1) pursuant to the granting or
exercise of employee stock options or other stock incentives pursuant to the
Company’s stock incentive plans approved by the Board of Directors (so long as
the authorized awards under the Company’s stock incentive plans represent less
than 10% of the outstanding shares of Common Stock) or the issuance of stock
pursuant to the Company’s employee stock purchase plan approved by the Board of
Directors or similar plan where stock is being issued or offered to a trust,
other entity or otherwise, for the benefit of any employees, officers or
directors of the Company, in each case, in the ordinary course of providing
incentive compensation, (2) issuances of capital stock as full or partial
consideration for a merger, acquisition, joint venture, strategic alliance,
license agreement or other similar non-financing transaction, (3) issuances of
up to a total of 8,000,000 shares of Common Stock in exchange for shares of the
Company’s Series A through E Non-Cumulative Preferred Stock outstanding as of
the Closing Date, or (4) issuances of shares of Common Stock upon the conversion
of the Series G Preferred Stock in accordance with the terms applicable thereto
as of the date hereof), the Investors shall be afforded the opportunity to
acquire from the Company for the same price (net of any underwriting discounts
or sales commissions) and on the same terms (except that, to the extent
permitted by law and the Articles of Incorporation and By-Laws of the Company,
the Investors may elect to receive such securities in nonvoting form,
convertible into voting securities in a widely dispersed offering) as such
securities are proposed to be offered to others, up to the amount of New
Securities in the aggregate required to enable it to maintain its percentage
Common Stock-equivalent interest in the Company as it was immediately prior to
any such issuance of New Securities. The amount of New Securities that the
Investors shall be entitled to purchase in the aggregate shall be determined by
multiplying (x) the total number or principal amount of such offered New
Securities by (y) a fraction, the numerator of which is the number of shares of
Common Stock held by the Investors as of such date, and the denominator of which
is the number of shares of Common Stock then outstanding plus the number of
shares of Common Stock represented by any then-existing warrant or any other
convertible securities then outstanding (if any) on an as-exercised or
as-converted basis on such date (after giving effect to any applicable
adjustment thereunder).
          (b) Notice. In the event the Company proposes to offer or sell New
Securities that are subject to the Investors’ rights under Section 6.4(a), it
shall give the Investors written notice of its intention, describing the price
(or range of prices), anticipated amount of securities, timing and other terms
upon which the Company proposes to offer the same (including, in the case of a
registered public offering and to the extent possible, a copy of the prospectus
included in the registration statement filed with respect to such offering), no
later than five (5) Business Days, as the case may be, after the initial filing
of a registration statement with the SEC with respect to an underwritten public
offering, after the signing of an agreement with the initial purchasers with
respect to a Rule 144A offering or after the Company makes a firm commitment to
pursue any other offering. The Investors shall have ten (10) Business Days from
the date of receipt of such a notice to notify the Company in writing that they
intend to exercise their rights provided in this Section 6.4 and as to the
amount of New

33



--------------------------------------------------------------------------------



 



Securities the Investors desire to purchase, up to the maximum amount calculated
pursuant to Section 6.4(a). Such notice shall constitute a binding agreement by
the Investors to purchase the amount of New Securities so specified at the price
and on the other terms set forth in the Company’s notice to it. The failure of
the Investors to respond within such ten (10) Business Day period shall be
deemed to be a waiver of the Investors’ rights under this Section 6.4 only with
respect to the offering described in the applicable notice.
          (c) Purchase Mechanism. If the Investors exercise their rights
provided in this Section 6.4, the closing of the purchase of the New Securities
with respect to which such rights have been exercised shall take place on a date
specified by the Company that will be not less than ten nor more than thirty
calendar days after the giving of notice of such exercise, which period of time
shall be extended for a maximum of twenty days in order to comply with
applicable laws and regulations (including receipt of any applicable regulatory
or stockholder approvals). Each of the Company and the Investors agree to use
their commercially reasonable efforts to secure any regulatory or stockholder
approvals or other consents, and to comply with any law or regulation necessary
in connection with the offer, sale and purchase of, such New Securities.
          (d) Failure of Purchase. In the event the Investors fail to exercise
their rights provided in this Section 6.4 within the ten Business Day period
described in Section 6.4(b) or, if so exercised, the Investors are unable to
consummate such purchase within the time period specified in Section 6.4(c)
above because of their failure to obtain any required regulatory or stockholder
consent or approval, the Company shall thereafter be entitled during the period
of ninety days following the conclusion of the applicable period to sell or
enter into an agreement (pursuant to which the sale of the New Securities
covered thereby shall be consummated, if at all, within thirty days from the
date of such agreement) to sell the New Securities not elected to be purchased
pursuant to this Section 6.4 or which the Investors are unable to purchase
because of such failure to obtain any such consent or approval, at a price and
upon other terms that, taken in the aggregate, are not more favorable to the
purchasers of such securities than were specified in the Company’s notice to the
Investors. Notwithstanding the foregoing, if such sale is subject to the receipt
of any regulatory or stockholder approval or consent or the expiration of any
waiting period, the time period during which such sale may be consummated shall
be extended until the expiration of five (5) Business Days after all such
approvals or consents have been obtained or waiting periods expired, but in no
event shall such extension period exceed ninety days from the date of the
applicable agreement with respect to such sale. In the event the Company has not
sold the New Securities or entered into an agreement to sell the New Securities
within such ninety-day period (or sold and issued New Securities in accordance
with the foregoing within thirty days from the date of said agreement (as such
period may be extended in the manner described above for a period not to exceed
ninety days from the date of such agreement)), the Company shall not thereafter
offer, issue or sell such New Securities without first offering such securities
to the Investors in the manner provided above.
          (e) Non-Cash Consideration. In the case of the offering of securities
for a consideration in whole or in part other than cash, including securities
acquired in exchange therefor (other than securities by their terms so
exchangeable), the per share purchase price to be paid by the investors shall be
cash equal to the per share fair value of the non-cash consideration as
determined by the Board of Directors (treating warrants as being exercised and
convertible securities as being converted and including any payment required on
exercise of the warrants or conversion of the convertible securities); provided,
however, that such fair value as determined by the Board of Directors shall not
exceed the aggregate per share

34



--------------------------------------------------------------------------------



 



market price of the securities being offered (treating warrants as being
exercised and convertible securities as being converted and including any
payment required on exercise of the warrants or conversion of the convertible
securities) as of the date the Board of Directors authorizes the offering of
such securities.

   (f)   Cooperation. The Company and the Investors shall cooperate in good
faith to facilitate the exercise of the Investors’ rights under this
Section 6.4, including securing any required approvals or consents.

6.5   Participation in Other Offerings.

          (a) Except as provided in Section 6.5(b) or 6.5(c), in the event this
Agreement is terminated pursuant to Section 9.1, other than a termination by the
Company under Section 9.1(c) if the Closing Date shall not have occurred by
December 31, 2011 because one or more Investors has breached its
representations, warranties or obligations under this Agreement and such breach
has resulted in the failure of a condition set forth in Section 5.1 to be
fulfilled, each of the Investors shall have the right, for a period of one year
after the date of such termination, to participate and purchase securities in
any offering of securities by the Company on terms no less favorable to such
Investor(s) than to any other participants in such offering, including with
respect to price and the type and rights of such securities purchased and
offered, in an amount to be determined by such Investors in their sole
discretion up to the lesser of (x) 24.9% of all the Common Stock that will be
outstanding after the offering and after any substantially simultaneous
conversion of the Series G Preferred Stock into Common Stock or (y) the maximum
amount that will not result in such Investor or any of its affiliates being in
control of the Company or of FirstBank for purposes of the Bank Holding Company
Act or the Federal Reserve Board’s Regulation Y, or otherwise being subject to
regulation as a bank holding company under that Act.
          (b) The provisions of Section 6.5(a) will not apply to (i) any
transaction or series of transactions that will result in a person or group of
persons acquiring 100% of the common stock of the Company or to any merger of
the Company, or (ii) any offering of securities of the Company as part of a
merger, share exchange or other transaction in which either the Company becomes
part of, or majority owned by, another entity that results in such entity or any
of its affiliates being in control of the Company or of FirstBank for purposes
of the Bank Holding Company Act or the Federal Reserve Board’s Regulation Y, or
otherwise being subject to regulation as a bank holding company under that Act
or the Company acquires at least a majority of the outstanding equity of another
entity.
          (c) The provisions of Section 6.5(a) will not apply to any offering of
securities to investors if (i) the offering is fully subscribed by investors
other than the Investors, (ii) the investors who have proposed to purchase a
majority of the securities the Company is offering inform the Company in writing
that if the Company issues securities to the Investors in accordance with
Section 6.5(a) the other investors will withdraw their willingness to purchase
the securities the Company is offering and (iii) the Company pays the Investors
a total of $12.5 million, minus any sum paid pursuant to Section 9.3 allocated
among them in proportion to the respective numbers of shares of Acquired Common
Stock each of them has agreed in this Agreement to purchase.
          (d) If the Investors are entitled under Section 6.5(a) to participate
in an offering of securities by the Company, not later than the earliest time
that any of the securities are issued to purchasers in the offering, the Company
will notify the Investors of the offering,

35



--------------------------------------------------------------------------------



 



including the title and principal terms of the securities being offered, the
price for which the securities are being offered, and the maximum amount of the
securities that the Investors are entitled under Section 6.5(a) to purchase. The
respective Investors will have 30 days from the date they are sent that notice
to notify the Company that they wish to purchase at least some of the securities
they are entitled to purchase and, if an Investor wishes to purchase less than
all the securities it is entitled to purchase, the amount of securities the
Investor wishes to purchase. An Investor will not have the right to purchase
securities under Section 6.5(a) unless it notifies the Company within the 30 day
period that it wishes to purchase the securities. A notice to the Company that
an Investor wishes to purchase securities will be a binding agreement by the
Investor to purchase the securities specified in the notice.
          (e) If an Investor exercises its purchase right provided in this
Section 6.5, the closing of the purchase of the New Securities with respect to
which such right has been exercised shall take place on the later of (i) a date
specified by the Company that will be not less than ten nor more than thirty
calendar days after the giving of notice of such exercise, or (ii) the earliest
date on which securities are issued to any purchasers in the offering, which
period of time shall be extended for a maximum of twenty days in order to comply
with applicable laws and regulations (including receipt of any applicable
regulatory or stockholder approvals). Each of the Company and the Investors
agree to use their commercially reasonable efforts to secure any regulatory or
stockholder approvals or other consents, and to comply with any law or
regulation necessary in connection with the offer, sale and purchase of, the
securities.
          (f) If the Investors fail to purchase the full amount of securities
that they are entitled to purchase under Section 6.5(a), the Company may, within
90 days after the end of the 30 day period described in Section 6.5(d), sell to
other persons the securities the Investors did not purchase for a sale price not
less than the price at which the securities were offered to the Investors.
          (g) The Company may issue securities that are the subject of an
offering to purchasers other than the Investors before the time when Investors
must decide whether to participate in the offering and before the Investors who
elect to participate in the offering purchase securities that are the subject of
the offering.
ARTICLE 7
SALE RESTRICTIONS
     7.1 Restrictions on Sales of Acquired Common Stock. No Investor will sell
or otherwise transfer any of the Acquired Common Stock, except as follows:
          (a) An Investor may at any time transfer Acquired Common Stock to an
entity that is an affiliate of the Investor, as the term “affiliate” is defined
in the Securities Act, or to a general or limited partner of the Investor, but
only if prior to the transfer, the affiliate or the general or limited partner
delivers to the Company a written agreement to be bound by this Section 7.1 to
the same extent as the Investor.

36



--------------------------------------------------------------------------------



 



          (b) An Investor may sell Acquired Common Stock in transactions that
are registered under the Securities Act.
          (c) An Investor may sell Acquired Common Stock in transactions that
are not subject to the registration requirements of the Securities Act by reason
of Rule 144 under the Securities Act.
          (d) An Investor may sell Acquired Common Stock in transactions that
constitute “offshore transactions,” as that term is defined in Rule 902 under
the Securities Act.
          (e) An Investor may sell or transfer Acquired Common Stock as part of
a merger of the Investor with another entity or in connection with a sale of all
or substantially all of the Investor’s assets to the person to whom the Investor
transfers the Acquired Common Stock, but only if prior to the merger or sale,
the entity that will survive the merger or the purchaser of all or substantially
all of the Investor’s assets delivers to the Company an agreement to be bound by
this Section 7.1 to the same extent as the Investor.
ARTICLE 8
SECURITIES ACT REGISTRATION
     8.1 Obligation to Register Acquired Common Stock..
          (a) Not later than 90 days after the Closing Date, the Company will
file with the SEC a shelf registration statement (the “Shelf Registration
Statement”) under SEC Rule 415 relating to sales of Registrable Securities by
the Investors and other holders of Registrable Securities. If the Shelf
Registration Statement can be filed as an automatic shelf registration
statement, the Company will file it as an automatic shelf registration
statement. If the Shelf Registration Statement cannot be filed as an automatic
shelf registration statement, the Company will file it on Form S-3, or if the
Shelf Registration Statement cannot be filed on Form S-3, the Company will file
it on Form S-1 or such other form as is applicable. The Company may, instead of
filing a separate registration statement relating to the Registrable Securities,
register the Registrable Securities by filing a prospectus supplement to an
existing automatic shelf registration statement or by otherwise designating an
existing shelf registration statement to cover the Registrable Securities. The
Company will use its reasonable best efforts to cause the Shelf Registration
Statement to become effective as promptly as practicable (or, if it is an
automatic shelf registration statement, to cause it to be effective when it is
filed) and to keep the Shelf Registration Statement continuously effective and
available for resales of Registrable Securities until such time as there are no
remaining Registrable Securities (including by refiling the Shelf Registration
Statement, or filing a new Shelf Registration Statement, if the initial Shelf
Registration Statement ceases to be effective or is not otherwise available for
resales of Registrable Securities).
          (b) The term “Registrable Securities” means shares of Common Stock
that are issued under Investor Agreements (including this Agreement), except
that shares of Common Stock will cease to be Registrable Securities when
(i) they are sold pursuant to an effective registration statement under the
Securities Act, (ii) they may be sold pursuant to Rule 144 without limitation on
volume or manner of sale, (iii) they cease to be outstanding or (iv) they have
been sold in a private transaction in which the transferor’s rights under this
Section 8.1 are not assigned to the transferee.

37



--------------------------------------------------------------------------------



 



          (c) If any Investors notify the Company that they intend to distribute
Registrable Securities by means of an underwritten offering, and that the
aggregate public offering price of the shares that will be the subject of the
underwritten offering is estimated to be at least $25,000,000, the Company will
take all reasonable steps to facilitate that distribution, including the actions
described in Section 8.1(d). However, the Company will not be required to file
or supplement a registration statement (i) with respect to any Registrable
Securities that cannot be sold under a registration statement as a result of the
transfer restrictions set forth in Article 8; (ii) with respect to securities
that are not Registrable Securities; or (iii) if after receiving a request for
registration of an underwritten distribution of Registrable Securities from the
Investor, the Company notifies the Investor and any other holders of Registrable
Securities who joined in the request that in the good faith judgment of the
Company’s Board of Directors, it would be materially detrimental to the Company
or its stockholders for a registration to be effected at the particular time, in
which event the Company may defer filing a registration statement, a
post-effective amendment or a prospectus supplement relating to the underwritten
distribution of Registrable Securities for up to 90 days after receipt of the
request for registration; provided, that the Company may not exercise the right
to defer filing a registration statement, a post-effective amendment or a
prospectus supplement relating to an underwritten distribution more than twice
in any 12-month period or for an aggregate of more than 180 days in any 12-month
period.
          (d) If during any period when the Shelf Registration Statement is not
effective or available, the Company proposes to register any of its securities,
other than a registration pursuant to Section 8.1(a) or a Special Registration,
and the registration form to be filed may be used for the registration or
qualification for distribution of Registrable Securities, the Company shall give
prompt written notice to the Investors of its intention to effect such a
registration (but in no event less than ten days prior to the anticipated filing
date) and shall include in such registration all Registrable Securities with
respect to which the Company has received written requests for inclusion therein
within ten Business Days after the date of the Company’s notice (a “Piggyback
Registration”). Any such person that has made such a written request may
withdraw its Registrable Securities from such Piggyback Registration by giving
written notice to the Company and the managing underwriter, if any, on or before
the fifth Business Day prior to the planned effective date of such Piggyback
Registration. The Company may terminate or withdraw any registration under this
Section 8.1(d) prior to the effectiveness of such registration, whether or not
the Investors or any other Holders have elected to include Registrable
Securities in such registration. If (x) the Company grants “piggyback”
registration rights to one or more third parties to include their securities in
an underwritten offering under a Shelf Registration Statement under
Section 8.1(a) or (y) a Piggyback Registration under this Section 8.1(d) that
relates to an underwritten primary offering on behalf of the Company, and in
either case the managing underwriters advise the Company that in their
reasonable opinion the number of securities requested to be included in such
offering exceeds the number which can be sold without adversely affecting the
marketability of such offering (including an adverse effect on the per share
offering price), the Company shall include in such registration or prospectus
only such number of securities that in the reasonable opinion of such
underwriters can be sold without adversely affecting the marketability of the
offering (including an adverse effect on the per share offering price), which
securities shall be so included in the following order of priority: (i) first,
in the case of a Piggyback Registration under Section 8.1(d), the securities the
Company proposes to sell, (ii) second, Registrable Securities of the Investors
who have requested registration of Registrable Securities pursuant to Sections
8.1(a) or 8.1(d) of this Agreement, pro rata on the basis of the aggregate
number of such securities or shares subject to such request and (ii) third, any
other securities of the Company that have been requested to be so included,
subject to the terms of this Agreement.

38



--------------------------------------------------------------------------------



 



          (e) The Company will bear all expenses of preparing and filing the
Shelf Registration Statement and all other expenses of fulfilling its
obligations under this Article 8. However, the Company will not pay any
commissions or underwriting discounts and other expenses incurred by an Investor
for its own benefit (including fees and disbursements of counsel for an Investor
related to the Investor’s sale of Common Stock), and the Investor will be
responsible for paying all those expenses.
          (f) Whenever the Company is required to effect the registration of any
Registrable Securities, or facilitate the distribution of Registrable Securities
in an underwritten offering, the Company will, as expeditiously as reasonably
practicable:
     (i) Prepare and file with the SEC a registration statement, or a
post-effective amendment or prospectus supplement with regard to an already
effective registration statement, relating to the offering and sale of the
Registrable Securities and keep that registration statement effective or that
prospectus supplement current until the Registrable Securities to which it
relates no longer are Registrable Securities or the underwritten distribution
has been completed or abandoned.
     (ii) Prepare and file with the SEC such amendments and supplements to the
applicable registration statement and the prospectus or prospectus supplement
relating to the underwritten distribution of Registrable Securities as may be
necessary to comply with the Securities Act with respect to the distribution of
the Registrable Securities to which the registration statement or the prospectus
supplement relates.
     (iii) Furnish to each holder of the Registrable Securities to which the
registration statement or prospectus supplement relates and to the underwriters
of any underwritten offering of those Registrable Securities at least one copy
of the registration statement (including exhibits) and each amendment to it, and
as many copies of the prospectus included in that registration statement and any
amendments or supplements to it, as each holder or underwriter may reasonably
request, and any other documents that they may reasonably request in order to
facilitate the disposition of Registrable Securities they own or are
distributing.
     (iv) Use its reasonable best efforts to register and qualify the
Registrable Securities that are the subject of the registration statement or
prospectus supplement under the securities or Blue Sky laws of such, if any,
jurisdictions as may reasonably be requested by any holder or managing
underwriter, and to keep that registration or qualification in effect for as
long as required by applicable law, and take any other reasonable action that
may be necessary or appropriate to enable the holders to dispose of the
Registrable Securities that are the subject of the registration or
qualification, provided that the Company will not be required to qualify to do
business or to file a general consent to service of process in any jurisdiction.
     (v) At any time when holders of Registrable Securities are required to
deliver prospectuses in connection with sales of Registrable Securities, notify
each holder of Registrable Securities of the happening of any event as a result
of which the applicable prospectus includes an untrue statement of a material
fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing.
          (g) The Company will give written notice to the Investors:

39



--------------------------------------------------------------------------------



 



     (i) When any registration statement filed pursuant to this Section 8.1 or
any amendment to such a registration statement is filed with the SEC and when
any such registration statement or any post-effective amendment to such a
registration statement becomes effective;
     (ii) Of any request by the SEC for an amendment or supplement to any
registration statement filed pursuant to this Section 8.1 that relates to
Registrable Securities owned by one or more Investors or the prospectus included
in any such registration statement;
     (iii) Of the issuance by the SEC of a stop order suspending the
effectiveness of any registration statement filed pursuant to this Section 8.1
that relates to Registrable Securities owned by one or more Investors or the
initiation by the SEC of a proceeding for that purpose;
     (iv) Of the receipt by the Company or its legal counsel of any notification
with respect to the suspension of the qualification of the Common Stock for sale
in any jurisdiction in which Registrable Securities owned by Investors are
registered or qualified or the initiation of any proceeding for that purpose;
     (v) Of the happening of any event that requires the Company to make changes
in any effective registration statement that relates to Registrable Securities
owned by one or more Investors or the prospectus included in any such
registration statement or a supplement to it in order to make the statements
therein not misleading (which notice will be accompanied by an instruction to
suspend the use of the prospectus or prospectus supplement until the requisite
changes have been made and which suspension will not exceed 90 days in any
12-month period); and
     (vi) If at any time the representations and warranties of the Company
contained in any underwriting agreement relating to an underwritten distribution
that includes Registrable Securities owned by one or more Investors cease to be
true and correct in all material respects.
          (h) The Company will use its reasonable best efforts to prevent the
issuance, or obtain the withdrawal, as promptly as practicable, of any order
suspending the effectiveness of any registration statement relating to
Registrable Securities owned by Investors.
          (i) If anything occurs that causes a registration statement, a
prospectus or a prospectus supplement relating to a sale of Registrable
Securities to contain an untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, the Company will
promptly prepare a post-effective amendment to the registration statement or a
supplement to the prospectus or prospectus supplement so that the registration
statement, prospectus or prospectus supplement no longer will contain an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading. If the Company notifies Investors to suspend the use of a
prospectus or prospectus supplement until required changes have been made, each
Investor will (and will cause any underwriter of a distribution of Registrable
Securities owned by the Investor to) suspend use of that prospectus or
prospectus supplement and use its reasonable best efforts to obtain the return
of any copies of the prospectus or prospectus

40



--------------------------------------------------------------------------------



 



supplement that the Investor (or the underwriters) have given to prospective
purchasers of Registrable Securities.
          (j) The Company will use reasonable best efforts to procure the
cooperation of the Company’s transfer agent in settling any transfer of
Registrable Securities in a transaction that is registered under the Securities
Act as contemplated by this Section 8.1.
          (k) If Investors and other holders of Registrable Securities notify
the Company that they intend to distribute Registrable Securities by means of an
underwritten offering, and that the aggregate public offering price of the
underwritten offering is estimated to be at least $25,000,000, the Company will
enter into an underwriting agreement in customary form, and take all other
actions that are reasonably requested by the managing underwriter, if any, to
facilitate the underwritten disposition of the Registrable Securities, including
(i) making members of management and executives of the Company available to
participate in a “road show” and similar events, (ii) making representations and
warranties to the selling stockholders and the underwriters that are customarily
made by issuers in connection with underwritten public offerings by selling
stockholders, (iii) using its reasonable best efforts to obtain and furnish to
the underwriters opinions of counsel to the Company regarding the matters
customarily covered in opinions given in connection with underwritten public
offerings by selling stockholders, (iv) using its reasonable best efforts to
obtain and furnish to the underwriters “comfort letters” from the firm of
independent registered public accountants that audits the Company’s financial
statements (and, if necessary, any other independent registered public
accountants that audited any financial statements included in the registration
statement) and (v) delivering to the underwriters any other documents or
certificates that the managing underwriter reasonably requests.
     8.2 Obligations of the Investors Regarding Registration.
          (a) No Investor will use any free writing prospectus (as defined in
Rule 405 under the Securities Act) in connection with a sale of Registrable
Securities without the prior written consent of the Company.
          (b) Each Investor will, and will cause any underwriters of an
underwritten offering of Registrable Securities owned by the Investor to,
furnish to the Company all information regarding themselves, the Registrable
Securities that the Investor and any other selling stockholders hold, and the
intended method of disposition of those Registrable Securities as the Company
may reasonably request for inclusion in a registration statement, prospectus or
prospectus supplement required by this Article 8. The Company will not describe
the Investor as an “underwriter” in any registration statement, prospectus or
prospectus supplement without the prior written consent of the Investor,
provided that if the staff of the SEC requests that the Investor be described as
an “underwriter,” and the Investor does not consent to being described as an
underwriter, the Investor will not be eligible to include Registrable Securities
it or its affiliates own in the applicable registration statement.
     8.3 Indemnification Regarding Disclosures.
          (a) The Company agrees to indemnify each Investor and each Investor’s
officers, directors, employees, agents, representatives and affiliates, and each
person, if any, that controls the Investor within the meaning of the Securities
Act (each, an “Indemnitee”), against any and all losses, liabilities and
expenses (including reasonable fees and expenses of attorneys and other
professionals) arising out of or based upon any untrue statement or alleged

41



--------------------------------------------------------------------------------



 



untrue statement of material fact contained in any registration statement,
prospectus or prospectus supplement that includes Registrable Securities owned
by the Investor, or any amendments or supplements to any of them or any
documents incorporated by reference in any of them or contained in any free
writing prospectus prepared by the Company or authorized by it in writing for
use by the Investor; or any omission or alleged omission to state in any such
document a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, that the Company will not be liable to any Indemnitee
to the extent that any loss, liability or expense results from (i) a claim
relating to information provided by the Investor or an underwriter of an
offering that includes Registrable Securities owned by the Investor for use in
connection with the applicable registration statement, prospectus or prospectus
supplement, or (ii) an offer or sale effected by or on behalf of such Investor
“by means of” (as defined in Rule 159A under the Securities Act) a “free writing
prospectus” that was not prepared or authorized in writing by the Company.
          (b) If the indemnification provided for in Section 8.3(a) is not
available to an Indemnitee with respect to any loss, liability or expenses
referred to in that Section or is not sufficient to hold the Indemnitee harmless
as contemplated in that Section, then the Company, in lieu of indemnifying that
Indemnitee, will contribute to the amount paid or payable by that Indemnitee in
such proportion as is appropriate to reflect the relative fault of the
Indemnitee, on the one hand, and the Company, on the other hand, in connection
with the statements or omissions which resulted in the loss, liability or
expenses as well as any other relevant equitable considerations. The relative
fault of the Company, on the one hand, and of the Indemnitee, on the other hand,
will be determined by reference to, among other factors, whether the untrue
statement of a material fact or omission to state a material fact relates to
information supplied by the Company or by the Indemnitee and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent the statement or omission. The Company and the Investors agree that it
would not be just and equitable if contribution under this Section 8.3 were
determined by pro rata allocation or by any other method of allocation that does
not take account of those equitable considerations. No Indemnitee that is guilty
of fraudulent misrepresentation (as that term is used with regard to Section
11(f) of the Securities Act) will be entitled to contribution from the Company
if the Company was not guilty of fraudulent misrepresentation.
     8.4 Assignment of Registration Rights. The rights of an Investor to
registration of Registrable Securities under this Article 8 may be assigned by
the Investor to any transferee of Registrable Securities if (i) the Investor
transfers to that transferee Registrable Securities with a market value at the
time of transfer of at least $5,000,000, (ii) the transfer is permitted under
the terms of this Agreement and (iii) the Investor or the transferee has
furnished to the Company written notice of the name and address of the
transferee and the number of Registrable Securities that were, or are being,
transferred to the transferee, and the transferee agrees in writing to be bound
by this Article 8, including Section 8.3.
     8.5 Lock Up Agreements. If the Company proposes to sell securities in an
underwritten public offering or an offering under SEC Rule 144A with an expected
public offering price of at least $25,000,000, and a managing underwriter or
lead initial purchaser of that offering tells the Company that failure to
suspend sales of Registrable Securities could adversely affect the amount of
securities the Company can sell or the price for which the Company can sell the
securities, at the request of the Company, each Investor will enter into an
agreement with the underwriters or initial purchasers to suspend sales of
Registrable Securities for a period not exceeding 90 days. In the event an
Investor enters into such an agreement, the

42



--------------------------------------------------------------------------------



 



Company will use its reasonable best efforts to cause each of the Other
Investors which at the time own, together with its affiliates, at least as many
shares of Common Stock as the Investors and their affiliates, and each of the
Company’s senior executive officers, to execute an agreement with substantially
the same terms and conditions and for the same time period to which such
Investor is bound. An Investor will not be required to enter into an agreement
of that type more than twice in any twelve month period.
     8.6 Holdback. With respect to any underwritten offering of Registrable
Securities by the Investors or other Holders pursuant to this Article 8, the
Company agrees not to effect (other than pursuant to such registration or
pursuant to a Special Registration) any public sale or distribution, or to file
any Shelf Registration Statement (other than such registration or a Special
Registration) covering any of its equity securities, or any securities
convertible into or exchangeable or exercisable for such securities, during the
period not to exceed ten days prior and 60 days following the effective date of
such offering or such longer period up to 90 days as may be requested by the
managing underwriter. The Company also agrees to cause each of its directors and
senior executive officers to execute and deliver customary lockup agreements in
such form and for such time period up to 90 days as may be requested by the
managing underwriter. For purposes of this Agreement, the term “Special
Registration” means the registration of (a) equity securities and/or options or
other rights in respect thereof solely registered on Form S-4 or Form S-8 (or
successor form) or (b) shares of equity securities and/or options or other
rights in respect thereof to be offered to directors, members of management,
employees, consultants, customers, lenders or vendors of the Company or Company
Subsidiaries or in connection with dividend reinvestment plans.
ARTICLE 9
TERMINATION
     9.1 Right to Terminate. This Agreement may be terminated at any time prior
to the earlier of the payment by the Investors of the purchase price for the
Acquired Common Stock, or the issuance of the Acquired Common Stock to the
Investors, as described in Section 2.2:
          (a) By mutual consent of the Investors and the Company.
          (b) By either the Investors or the Company by July 31, 2011 if, by
such date, the Company has not entered into Investor Agreements (including this
Agreement) relating to sales of Common Stock for at least $500 million (but the
right to terminate this Agreement pursuant to this Section 9.1(b) will end when
the Company has entered into Investor Agreements (including this Agreement)
relating to sales of Common Stock for at least $500 million).
          (c) By either the Investors or the Company if the Closing Date shall
not have occurred by December 31, 2011 (the “Termination Date”); provided,
however, that a party shall not be entitled to terminate this Agreement pursuant
to this Section 9.1(c) if such party has breached any of its representations,
warranties or obligations under this Agreement (including each such party’s
obligations under Section 4.7 or 4.8, as applicable) and such breach was a
material reason for the failure of a condition set forth in Section 5.1 or 5.2,
as applicable, to be fulfilled.
          (d) By either the Investors or the Company if either of them is
informed by a Governmental Entity that an approval or other action by that
Governmental Entity that is required to enable the sale of Common Stock
contemplated by this Agreement to take place will

43



--------------------------------------------------------------------------------



 



not be given or taken by that Governmental Entity or that any Government Entity
intends to impose, or will condition any required approval or other action on
the imposition of, a Materially Burdensome Regulatory Condition.
          (e) By either the Investors or the Company if any applicable law or
regulation shall be in force or any final and non-appealable order, decree,
injunction or judgment shall have been entered by any Governmental Entity that
invalidates this Agreement or prevents or restrains any of the parties hereto
from completing the transactions that are the subject of this Agreement.
          (f) By either the Investors or the Company if a stockholders meeting
is held as contemplated by Section 4.1, and at that meeting, the Company’s
stockholders vote on, but do not approve, the proposal to approve the
transactions that are the subject of the Investor Agreements.
          (g) By the Company, at any time prior to the Closing, if (i) any
Investor is in breach of its representations, warranties or covenants made by it
in this Agreement; (ii) such breach is not cured or capable of being cured by
the earlier of the day prior to the Termination Date and thirty days following
written notice of such breach from the Company and (iii) such breach, if
uncured, would render any condition set forth in Section 5.1 incapable of being
satisfied.
          (h) By the Investors, at any time prior to the Closing, if (i) the
Company is in breach of its representations, warranties or covenants made by it
in this Agreement; (ii) such breach is not cured or capable of being cured by
the earlier of the day prior to the Termination Date and thirty days following
written notice of such breach from the Investors and (iii) such breach, if
uncured, would render any condition set forth in Section 5.2 incapable of being
satisfied.
     9.2 Manner of Terminating Agreement. If at any time the Investors or the
Company have the right under Section 9.1 to terminate this Agreement, they or it
can terminate this Agreement by a notice to the other of them that they are or
it is terminating this Agreement at a time specified in the notice (which may be
the time the notice is given).
     9.3 Effect of Termination. If this Agreement is terminated pursuant to this
Article 9, after this Agreement is terminated, neither the Investors nor the
Company will have any further rights or obligations under this Agreement, except
that (i) the provisions of Section 6.5 will remain in effect until one year
after the day on which this Agreement is terminated, and (ii) if this Agreement
is terminated under Section 9.1(f), within 10 days after this Agreement is
terminated, the Company will pay to the Investors $5 million, which will be
allocated among them in proportion to the respective numbers of shares of
Acquired Common Stock each of them has agreed in this Agreement to purchase.
Nothing contained in this Article 9 will relieve any party of liability for any
breach of this Agreement that occurs before this Agreement is terminated or for
any reimbursement obligations under the letter agreement dated June 24, 2011
between the Company and Oaktree.
ARTICLE 10
INDEMNIFICATION
     10.1 Indemnification Against Loss Due to Inaccuracies in Company’s
Representations and Warranties or Company Failure to Fulfill Obligations.
Subject to the

44



--------------------------------------------------------------------------------



 



limits in Section 10.3, the Company indemnifies the Investors against, and
agrees to hold the Investors harmless from, all losses, liabilities and expenses
(including, but not limited to, reasonable fees and expenses of counsel and
expenses of investigation) incurred by the Investor directly or indirectly
because (i) any matter that is the subject of a representation and warranty
contained in Section 3.1 is not as represented and warranted (without giving
effect to any “material”, “materiality”, “material adverse change” or “material
adverse effect” qualification contained in any such representation and warranty
in determining whether there has been, or the extent of, any inaccuracy in, or
breach of, any such representation and warranty), or (ii) the Company fails to
fulfill in any respect any of its obligations under this Agreement, or under any
document delivered in accordance with this Agreement, which is required to be
fulfilled after the Closing Date.
     10.2 Indemnification Against Loss Due to Inaccuracies in Investor’s
Representations and Warranties or Investor Failure to Fulfill Obligations.
Subject to the limits in Section 10.3, each Investor, severally and not jointly,
indemnifies the Company against, and agrees to hold the Company harmless from,
all losses, liabilities and expenses (including, but not limited to, reasonable
fees and expenses of counsel and expenses of investigation) incurred by the
Company directly or indirectly because (i) any matter that is the subject of a
representation and warranty contained in Section 3.2 is not as represented and
warranted (without giving effect to any “material”, “materiality”, “material
adverse change” or “material adverse effect” qualification contained in any such
representation and warranty in determining whether there has been, or the extent
of, any inaccuracy in, or breach of, any such representation and warranty), or
(ii) the Investor fails to fulfill in any respect any of its obligations under
this Agreement, or under any document delivered in accordance with this
Agreement, which is required to be fulfilled after the Closing Date.
     10.3 Limit on Liability for Breach of Warranty.
          (a) Except with respect to breaches of the representations and
warranties contained in Sections 3.1(a) (Organization and Power), 3.1(c)
(Authorization), 3.1(g) (Issuance of Acquired Common Stock), Section 3.1(h)
(Capitalization) or Section 3.1(u) (Taxes) (but only with respect to the
representations and warranties in that Section with respect to the amount and
ability to apply net operating loss carryforward of FirstBank as of December 31,
2010, which shall be the only portion of Section 3.1(u) that is not subject to
the limitations in this Section 10.3), and in instances of fraud, the Company
will not be liable to any Investor under Section 10.1, or any other provision of
this Agreement, as a result of a breach of the Company’s representations and
warranties in Section 3.1, to the extent the losses, liabilities and expenses
for which the Investor would, except for this Section 10.3(a), be entitled to
indemnification under Section 10.1 are in total less than 2% or more than 15% of
the Aggregate Purchase Price the Investor has agreed in Section 1.1 to pay for
the Acquired Common Stock it is purchasing. The Company will have no obligation
to reimburse the Investor for the amount that is less than 2% or more than 15%
of the Aggregate Purchase Price the Investor has agreed in Section 1.1 to pay
for the Acquired Common Stock it is purchasing. In determining the amount of
losses, no individual claim or series of related claims for breach of a
representation and warranty that results in a loss of less than $50,000 in the
aggregate will be included.
          (b) Except in instances of fraud, no Investor will be liable under
Section 10.2, or any other provision of this Agreement, as a result of a breach
of such Investor’s representations and warranties in Section 3.2, to the extent
the losses, liabilities and expenses for which the Company would, except for
this Section 10.3(b), be entitled to indemnification from the Investor under
Section 10.2 are in total less than 2% or more than 15% of the total purchase

45



--------------------------------------------------------------------------------



 



price the Investor has agreed in Section 1.1 to pay for the Acquired Common
Stock, and the Investor will have no obligation to reimburse the Company for the
amount that is less than 2% or more than 15% of the total purchase price the
Investor has agreed in Section 1.1 to pay for the Acquired Common Stock. In
determining the amount of losses, no individual claim or series of related
claims for breach of a representation and warranty that results in a loss of
less than $50,000 in the aggregate will be included.
          (c) No investigation by any Investor of the Company or by the Company
of any Investor prior to or after the date of this Agreement shall limit a
party’s indemnification right hereunder or be deemed a waiver of any such right.
          (d) Any indemnification payment pursuant to Sections 10.1 and 10.2
will be treated as an adjustment to the purchase price for the Acquired Common
Stock for U.S. federal income and applicable state and local Tax purposes,
unless a different treatment is required by applicable law.
     10.4 Indemnification Sole Remedy. Except in instances of fraud, the
indemnification in Sections 10.1 and 10.2, as the case may be, will be the sole
remedy of the Investors or the Company, as applicable, as a result of a breach
of a representation and warranty contained in Section 3.1 or 3.2, as applicable.
Except as to claims with respect to breaches of the representations and
warranties in Section 3.1(u) (Taxes), any claim for indemnification must be made
in a written notification to the party from which indemnification is sought,
must describe in reasonable detail the claim and the facts on which such claim
is based and, with respect to claims for indemnification arising under
Section 10.1(i) or Section 10.2(i) must be given not later than the second
anniversary of the Closing Date; provided that if notice of a claim for
indemnification is brought prior to such second anniversary, then the
indemnification obligation in respect of such claim shall survive until the
final resolution of such claim. Each of the representations and warranties set
forth in this Agreement shall survive the Closing under this Agreement but,
except as to the representations and warranties in Section 3.1(u) (Taxes) only
for a period of two years following the Closing Date (or until final resolution
of any claim or action arising from the breach of any such representation and
warranty, if notice of such breach was provided prior to the second anniversary
of the Closing Date) and thereafter shall expire and have no further force and
effect. Neither the Company nor the Investors will have any liability for any
breach of a representation and warranty contained in Section 3.1 or 3.2 unless a
claim is made in accordance with this Section 10.4.
ARTICLE 11
ABSENCE OF BROKERS
     11.1 Representations and Warranties Regarding Brokers and Others. The
Company and the Investors each represent and warrant to the other of them that
nobody acted as a broker, a finder or in any similar capacity in connection with
the transactions that are the subject of this Agreement, except that Sandler
O’Neill & Partners, L.P. acted as financial adviser to the Company (there may be
a finder with regard to sales of Common Stock to some Other Investors, who will
be entitled to a fee from the Company equal to 1% of the purchase price paid by
those Other Investors). The Company will pay all the fees and other charges of
Sandler O’Neill & Partners, L.P. The Company indemnifies the Investors and
agrees to hold each of them harmless from, and the Investors jointly and
severally indemnify the Company, against and agree to hold the Company harmless
from, all losses, liabilities and expenses (including, but not limited to,
reasonable fees and expenses of counsel and costs of investigation) incurred
because of any claim by anyone for compensation as a broker, a finder or in any
similar

46



--------------------------------------------------------------------------------



 



capacity by reason of services allegedly rendered to the indemnifying party or
its subsidiaries in connection with the transactions which are the subject of
this Agreement.
ARTICLE 12
GENERAL
     12.1 Announcement of Transaction. The Company will, not later than one
Business Day after Investors and Other Investors have signed Investor Agreements
(including this Agreement) relating to purchases of Common Stock for a total of
at least $500 million, make a public announcement, in a form to be provided to
and approved in advance by the Investors in their reasonable discretion, of the
signing of such Investor Agreements in sufficient detail so that the fact that
Investor Agreements have been signed and knowledge of the terms of the Investor
Agreements will not constitute material non-public information. The Company will
also timely make all filings with the SEC that are required under the Exchange
Act with respect to the execution of the Investor Agreements and the issuance of
Common Stock under the Investor Agreements. The Company will not, without the
consent of the Investors, mention the names of the Investors or of their
advisers in any public disclosures regarding the transactions that are the
subject of the Investor Agreements, except that nothing in this Section or
elsewhere in this Agreement will prevent the Company from disclosing the name of
any Investor or its investment adviser to the extent it is required to do so by
law, by rules of the SEC or the NYSE, or by any form the Company is required to
file with a Governmental Entity, or to the extent it is asked for that
information by any Governmental Entity (including, but not limited to, the staff
of the SEC, the FDIC, the Federal Reserve or the OCFI); provided, however, that
the Company will, to the extent reasonably practicable, provide the Investors
with a reasonable opportunity to review and comment on such disclosures and
filings in advance.
     12.2 Expenses. Except as specifically provided in this Agreement or in the
letter agreement dated June 24, 2011 between the Company and Oaktree Capital
Management, L.P., each of the Investors and the Company will pay its own
expenses in connection with the transactions that are the subject of this
Agreement, including legal fees and disbursements.
     12.3 Entire Agreement. This Agreement, the non-disclosure agreement dated
May 6, 2011 between the Company and Oaktree Principal Fund V L.P. and Oaktree FF
Investment Fund, L.P.. and the letter agreement dated June 24, 2011 between the
Company and Oaktree Capital Management, L.P. contain the entire agreement
between the Company and the Investors relating to the transactions that are the
subject of this Agreement, and supersede all prior negotiations, understandings
and agreements between the Company and any of the Investors, and there are no
representations, warranties, understandings or agreements concerning the
transactions that are the subject of this Agreement other than those expressly
set forth in this Agreement, the non-disclosure agreement dated May 6, 2011
between the Company and Oaktree Principal Fund V L.P. and Oaktree FF Investment
Fund, L.P.. and the letter agreement dated June 24, 2011 between the Company and
Oaktree Capital Management, L.P. The Company has provided a good faith estimate
of the estimated amount of transaction expenses that will be incurred by the
Company and the Company Subsidiaries and their advisors prior to or in
connection with the Closing Date.
     12.4 Benefit of Agreement. This Agreement is for the benefit of, and will
bind, the parties to it, their respective successors and any permitted assigns.
This Agreement is not intended to be for the benefit of, or to give any rights
to, anybody other than the parties, their respective successors and any
permitted assigns. Without limiting the generality of the

47



--------------------------------------------------------------------------------



 



foregoing, no investor other than the Investors will have any claim against the
Company or any of the Investors under or by reason of this Agreement.
     12.5 Captions. The captions of the Articles and Sections of this Agreement
are for convenience only, and do not affect the meaning or interpretation of
this Agreement.
     12.6 Assignments. Neither this Agreement nor any right of any party under
it may be assigned, except that (i) any Investor may assign its rights to
acquire the Acquired Common Stock to an affiliate of such Investor (in which
case, the term “Investor” will include the affiliated transferee), provided,
however, that, in such event, such Investor and such affiliate will be jointly
and severally liable for any failure of the affiliate to fulfill any of the
Investor’s obligations under this Agreement and (ii) if an Investor transfers
Registrable Securities to another person under circumstances and in a manner
that entitles the transferee to registration rights as provided in
Section 8.3(c), the Company will be deemed to have entered into an agreement
with the transferee giving the transferee all the rights with regard to the
transferred Registrable Securities that the Investor had immediately before the
transfer.
     12.7 Notices and Other Communications. Any notice or other communication
under this Agreement must be in writing and will be deemed given when it is
delivered in person or sent by facsimile or electronic mail (with proof of
receipt at the facsimile number or email address to which it is required to be
sent), on the Business Day after the day on which it is delivered to a major
overnight delivery service marked for next business day delivery, or on the
third Business Day after the day on which it is mailed by first class registered
or certified mail, return receipt requested, from within the United States or
Puerto Rico to the address below (or to such other address as may be specified
after the date of this Agreement by the party to which the notice or
communication is sent):
          (a) If to the Investors (or any of them):
c/o Oaktree Capital Management, L.P.
333 South Grand Avenue, 28th Floor
Los Angeles, CA 90071
Attn: Michael Harmon
Facsimile: 213-830-8505
with a copy to (which copy alone shall not constitute notice):
Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue, 34th Floor
Los Angeles, CA 90071
Attn: Jeffrey H. Cohen and Jonathan Ko
Facsimile: 213-687-5600
Email: Jeffrey.Cohen@skadden.com
Email: Jonathan.Ko@skadden.com
          (b) If to the Company
First BanCorp
1519 Ponce de Leon Avenue
San Juan, Puerto Rico 00908

48



--------------------------------------------------------------------------------



 



Attention: General Counsel
Facsimile No.: 787-753-8402
Email Address: lawrence.odell@firstbankpr.com
with a copy to (which copy alone shall not constitute notice):
K&L Gates LLP
599 Lexington Avenue
New York, NY 10022
Attention: David W. Bernstein
Facsimile No.: 212-536-3901
Email Address: david.bernstein@klgates.com
Any notice or communication given hereunder shall be deemed given on (a) if
received on a Business Day on or before 5:00 p.m. local time of the recipient,
the date of receipt, or (b) if received on a day other than a Business Day or on
a Business Day after 5:00 p.m. local time of the recipient, the first Business
Day following the date of receipt.
     12.8 Governing Law. This Agreement and all disputes arising out of or
relating to this Agreement and the subject matter hereof or the actions of the
parties hereto in the negotiation, execution, administration, performance or
nonperformance, enforcement, interpretation, termination and construction hereof
and all matters based upon, arising out of or related to any of the foregoing
(whether based on contract, tort or otherwise), including all matters of
construction, validity and performance, shall be governed by and construed in
accordance with the internal laws, both procedural and substantive, of the State
of New York, without regard to conflicts of laws principles (whether of the
State of New York or any other jurisdiction) that would apply the laws of any
jurisdiction other than the State of New York.
     12.9 Consent to Jurisdiction. The Company and each Investor each agrees
that any action or proceeding relating to this Agreement or the transactions
that are the subject of this Agreement shall be brought in any state or Federal
court sitting in the Borough of Manhattan in the State of New York, and in no
other court, and each of them (i) consents to the personal jurisdiction of each
of those courts in any such action or proceeding, (ii) agrees not to seek to
transfer any such action or proceeding to any other court, whether because of
inconvenience of the forum or for any other reason (but nothing in this
Section 12.9 will prevent a party from removing any action or proceeding from a
state court sitting in the Borough of Manhattan to a Federal court sitting in
that Borough) and (iii) agrees that process in any such action or proceeding may
be served by registered mail or in any other manner permitted by the rules of
the court in which the action or proceeding is brought.
     12.10 Remedies; Specific Performance. The parties acknowledge that money
damages may not be an adequate remedy if the Company or any Investor failed to
perform in any material respect any of its obligations under this Agreement, and
accordingly they agree that in addition to any other remedy to which a party may
be entitled at law or in equity, each party will be entitled to seek to obtain
an order compelling specific performance of the other party’s or parties’
obligations under this Agreement, without any requirement that the party seeking
specific performance post a bond, and the parties agree that if any proceeding
is brought in equity to compel performance of any provision of this Agreement,
no party will raise the defense that there is an adequate remedy at law. No
remedy will be exclusive of any other remedy to which a party may be entitled,
and the remedies available to a party will be cumulative.

49



--------------------------------------------------------------------------------



 



     12.11 Non-Recourse. All claims or causes of action (whether in contract or
in tort, in law or in equity) that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
(including any representation or warranty made in or in connection with this
Agreement or as an inducement to enter into this Agreement), may be made only
against the entities that are expressly identified as parties hereto. No person
who is not a named party to this Agreement, including without limitation any
past, present or future director, officer, employee, incorporator, member,
partner, equityholder, Affiliate, agent, attorney or representative of any named
party to this Agreement, shall have any liability (whether in contract or in
tort, in law or in equity, or based upon any theory that seeks to impose
liability of an entity party against its owners or affiliates) for any
obligations or liabilities arising under, in connection with or related to this
Agreement or for any claim based on, in respect of, or by reason of this
Agreement or its negotiation or execution; and each party hereto waives and
releases all such liabilities, claims and obligations against any such person
who is not a named party to this Agreement.
     12.12 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT
IRREVOCABLY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
INCLUDING ANY ACTION OR PROCEEDING BROUGHT BY WAY OF COUNTERCLAIM. EACH OF THE
PARTIES ACKNOWLEDGES THAT IT IS AWARE THAT THIS WAIVER OF RIGHTS TO JURY TRIAL
WAS A FACTOR IN EACH OTHER PARTY’S DECISION TO AGREE TO THE TERMS OF THIS
AGREEMENT AND THAT NOBODY PROMISED THAT THIS WAIVER OF THE RIGHT TO JURY TRIAL
WOULD NOT BE ENFORCED.
     12.13 Amendments. This Agreement may be amended by, but only by, a document
in writing signed by both the Company and all the Investors.
     12.14 Interpretation. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Except to the extent otherwise
provided or when the context otherwise requires, references to Sections,
Articles or Exhibits contained herein refer to Sections, Articles or Exhibits of
this Agreement. Whenever the words “include”, “includes”, or “including” are
used in this Agreement, they are deemed to be followed by the words “without
limitation”. The words “hereof”, “herein”, and “hereunder”, and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement. All terms defined in this
Agreement have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto, unless otherwise defined therein.
The definitions contained in this Agreement are applicable to the singular as
well as the plural forms of such terms. References to a person are also to its
successors and permitted assigns. The use of “or” is not intended to be
exclusive unless expressly indicated otherwise. All Exhibits annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein. A reference that a statement is made “to the
knowledge of the Company” means that no officer of the Company has actual
knowledge of facts that are inconsistent with that statement.
     12.15 Mutual Drafting. The parties hereto are sophisticated and have been
represented by lawyers who have carefully negotiated the provisions hereof. As a
consequence, the parties do not intend that the presumptions of any laws or
rules relating to the interpretation of contracts against the drafter of any
particular clause should be applied to this Agreement and therefore waive their
effects.

50



--------------------------------------------------------------------------------



 



     12.16 Severability. If any provision of this Agreement or the application
of any such provision to any person or circumstance shall be held invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other
provision hereof.
     12.17 Counterparts. This Agreement may be executed in two or more
counterparts, some of which may be signed by fewer than all the parties or may
contain facsimile copies of pages signed by some of the parties. Each of those
counterparts will be deemed to be an original copy of this Agreement, but all of
them together will constitute one and the same agreement.
(Signatures on following page)

51



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company and the Investors have executed this
Agreement, intending to be legally bound by it, as of the day shown on the first
page of this Agreement.

                  FIRST BANCORP    
 
           
 
  By:        
 
                Title:    

 



--------------------------------------------------------------------------------



 



                  INVESTORS:    
 
                OAKTREE PRINCIPAL FUND V (DELAWARE), L.P.
 
                By: Oaktree Fund GP, LLC, its general partner
 
                By: Oaktree Fund GP I, L.P., its managing member
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Name ____________________________________________________
Form of entity _____________________________________________
Jurisdiction of formation _____________________________________
Taxpayer Identification No. ___________________________________
Name in which securities should be registered ___________________
Total Purchase Price $ _______
Shares already owned by Investor or affiliates _____ 0

 



--------------------------------------------------------------------------------



 



                  OAKTREE FF INVESTMENT FUND AIF (DELAWARE), L.P.
 
                By:   Oaktree Fund AIF Series, L.P. — Series I,         its
general partner
 
                By:   Oaktree Fund GP AIF, LLC, its general partner
 
                By:   Oaktree Fund GP III, L.P., its managing member
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Name ___________________________________________________
Form of entity _____________________________________________
Jurisdiction of formation _____________________________________
Taxpayer Identification No. ___________________________________
Name in which securities should be registered ___________________
Total Purchase Price $ _______
Shares already owned by Investor or affiliates _____ 0

 



--------------------------------------------------------------------------------



 



Exhibit A
Illustrative Pro Forma Capitalization of the Company
(see attached)

 



--------------------------------------------------------------------------------



 



Exhibit B
Form of Opinion of K&L Gates LLP
(see attached)

 



--------------------------------------------------------------------------------



 



Exhibit C
Form of Opinion of Martinez Odell & Calabria
(see attached)

 



--------------------------------------------------------------------------------



 



Schedule 3.2
No Conflict; Consents and Approvals
(see attached)

 